Exhibit 10.102


Execution Copy

    



--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of December 20, 2013




among
SUNEDISON, INC.,
as Borrower,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,
DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,
and
The Lenders Party Hereto



NYI- 4560366v11

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    28

1.03
Accounting Terms    29

1.04
Rounding    29

1.05
Exchange Rates; Currency Equivalents    29

1.06
Additional Alternative Currencies    29

1.07
Change of Currency    30

1.08
Times of Day    30

1.09
Letter of Credit Amounts    30

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    31

2.01
Committed Loans    31

2.02
[Reserved.]    31

2.03
Letters of Credit and Bankers’ Acceptances    31

2.04
[Reserved.]    39

2.05
Prepayments    39

2.06
Termination of Commitments    41


NYI- 4560366v112



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

2.07
Repayment of Loans    42

2.08
Interest    42

2.09
Fees    42

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    42

2.11
Evidence of Debt    43

2.12
Payments Generally; Administrative Agent’s Clawback    44

2.13
Sharing of Payments by Lenders    45

2.14
[Reserved.]    45

2.15
Cash Collateral    45

2.16
Defaulting Lenders    46

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    47

3.01
Taxes    47

3.02
[Reserved.]    52

3.03
[Reserved.]    52

3.04
Increased Costs    52

3.05
Compensation for Losses    53

3.06
Mitigation Obligations; Replacement of Lenders    54

3.07
Survival    54


NYI- 4560366v113



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    54

4.01
Conditions Precedent to the Closing Date    54

4.02
Conditions to all Credit Extensions    58

ARTICLE V
REPRESENTATIONS AND WARRANTIES    59

5.01
Existence, Qualification and Power    59

5.02
Authorization; No Contravention    59

5.03
Governmental Authorization; Other Consents    59

5.04
Binding Effect    59

5.05
Financial Statements; No Material Adverse Effect    59

5.06
Litigation    60

5.07
No Default    60

5.08
Ownership of Property; Liens    60

5.09
Environmental Compliance    61

5.10
Insurance    61

5.11
Taxes    62

5.12
ERISA Compliance    62

5.13
Subsidiaries; Equity Interests    62

5.14
Margin Regulations; Investment Company Act    63


NYI- 4560366v114



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

5.15
Disclosure    63

5.16
Compliance with Laws    63

5.17
Taxpayer Identification Number    64

5.18
Intellectual Property; Licenses, Etc    64

5.19
Solvency    64

5.20
Security Documents    64

ARTICLE VI
AFFIRMATIVE COVENANTS    65

6.01
Financial Statements    65

6.02
Certificates; Other Information    66

6.03
Notices    68

6.04
Payment of Obligations    69

6.05
Preservation of Existence, Etc    69

6.06
Maintenance of Properties    69

6.07
Maintenance of Insurance    69

6.08
Compliance with Laws    69

6.09
Compliance with Environmental Laws    69

6.10
Books and Records    70

6.11
Inspection Rights    70


NYI- 4560366v115



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

6.12
Use of Proceeds    71

6.13
Additional Subsidiary Guarantors and Grantors    71

6.14
Additional Collateral    73

6.15
Material Contracts    73

6.16
Further Assurances    73

6.17
Post-Closing Matters    74

6.18
Lenders Meetings    74

ARTICLE VII
NEGATIVE COVENANTS    74

7.01
Liens    74

7.02
Investments    76

7.03
Indebtedness    79

7.04
Fundamental Changes    82

7.05
Dispositions    83

7.06
Restricted Payments    84

7.07
Change in Nature of Business    85

7.08
Transactions with Affiliates    85

7.09
Burdensome Agreements    85

7.10
Use of Proceeds    86


NYI- 4560366v116



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

7.11
Financial Covenants    86

7.12
Amendments to Organizational Documents    86

7.13
Accounting Changes    86

7.14
Prepayment of Indebtedness.    86

7.15
Amendment of Indebtedness    86

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES    87

8.01
Events of Default    87

8.02
Remedies Upon Event of Default    89

8.03
Application of Funds    90

ARTICLE IX
ADMINISTRATIVE AGENT    90

9.01
Appointment and Authority    90

9.02
Rights as a Lender    91

9.03
Exculpatory Provisions    91

9.04
Reliance by Administrative Agent    94

9.05
Delegation of Duties    94

9.06
Resignation of Administrative Agent    94

9.07
Non-Reliance on Administrative Agent and Other Lenders    95

9.08
No Other Duties, Etc    95


NYI- 4560366v117



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

9.09
Administrative Agent May File Proofs of Claim    95

9.10
Collateral and Guaranty Matters    96

9.11
Withholding Taxes    97

9.12
Successor Administrative Agent by Merger, Conversion or Consolidation    97

ARTICLE X
MISCELLANEOUS    97

10.01
Amendments, Etc    97

10.02
Notices; Effectiveness; Electronic Communication    99

10.03
No Waiver; Cumulative Remedies; Enforcement    101

10.04
Expenses; Indemnity; Damage Waiver    101

10.05
Payments Set Aside    103

10.06
Successors and Assigns    103

10.07
Treatment of Certain Information; Confidentiality    107

10.08
Right of Setoff    108

10.09
Interest Rate Limitation    108

10.10
Counterparts; Integration; Effectiveness    108

10.11
Survival of Representations and Warranties    109

10.12
Severability    109

10.13
Replacement of Lenders    109


NYI- 4560366v118



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page

10.14
Governing Law; Jurisdiction; Etc    110

10.15
Waiver of Jury Trial    111

10.16
No Advisory or Fiduciary Responsibility    111

10.17
Electronic Execution of Assignments and Certain Other Documents    112

10.18
USA PATRIOT Act    112

10.19
Judgment Currency    112



SCHEDULES
1.01(b)    Existing Letters of Credit
1.01(c)    Mortgaged Real Property
2.01    Commitments and Applicable Percentages
5.10    Insurance
5.13    Subsidiaries; Other Equity Investments; Equity Interests in the Company
6.17    Post-Closing Obligations
7.01     Existing Liens
7.02     Existing Investments
7.03    Existing Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
A    Form of Note
B    Form of Compliance Certificate
C    Form of Assignment and Assumption







NYI- 4560366v119



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 20, 2013 (the
“Closing Date”), among SUNEDISON, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as issuing bank (in
such capacity, the “L/C Issuer”), and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined herein) (the “Administrative Agent”).
WITNESSETH:
In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the receipt and adequacy of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I    
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptance Credit” means a commercial Letter of Credit in which the applicable
L/C Issuer engages with the beneficiary of such Letter of Credit to accept a
time draft.
“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the applicable L/C Issuer may require in
connection with the creation of Bankers’ Acceptances.
“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Closing Date is
$320,000,000.
“Agreement” has the meaning specified in the introductory paragraph hereto.

NYI- 4560366v111



--------------------------------------------------------------------------------




“Alternative Currency” means each of Euro, Yen, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $200,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Anti-Terrorism Laws” means any Law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224 on
Terrorist Financing (effective September 24, 2001) (the “Executive Order”).
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C-BA Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum:
Numeral
Period
For Letters of Credit-BA
For Base Rate Loans
1.
From the Closing Date to and including February 28, 2014
7.75%
7.75%
2.
From March 1, 2014 to and including the Maturity Date
15.0%
15.0%



provided, however, in the event the Borrower shall fail to comply with any
requirement set forth on Schedule 6.17 within the time period corresponding
therewith as specified therein, the Applicable Rate applicable to the
calculation of the Letter of Credit-BA Fee pursuant to Section 2.03(h) shall
increase to the rate set forth in Numeral 2 immediately above.

NYI- 4560366v112



--------------------------------------------------------------------------------




“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Bank” has the meaning specified in the definition of Cash Equivalents.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
the Borrower’s Subsidiaries and any division, branch or business of the Borrower
or any of its Subsidiaries (regardless of the manner or structure of such
transaction, and including without limitation any initial public offering,
“yield-co” spin-off or other divestiture), other than (x) Dispositions in the
form of Restricted Payments permitted under Section 7.06 or Investments
permitted under Section 7.02, (y) sales or other Dispositions of Excluded Assets
in the ordinary course described in clauses (i), (ii), (iii), (iv) and (vii) of
the defined term “Excluded Assets” and (z) any Disposition of assets permitted
by or expressly referred to in Sections 7.05(a)-(f).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to issue L/C-BA Credit Extensions pursuant to Section 8.02.
“Bankers’ Acceptance” or “BA” means a time draft, drawn by the Borrower or the
beneficiary under an Acceptance Credit and accepted by the applicable L/C Issuer
upon presentation of documents

NYI- 4560366v113



--------------------------------------------------------------------------------




by the beneficiary of an Acceptance Credit pursuant to Section 2.03 hereof, in
the standard form for Bankers’ Acceptances of such L/C Issuer.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Deutsche Bank AG
New York Branch as its “prime rate”. The “prime rate” is a rate set by Deutsche
Bank AG New York Branch based upon various factors including Deutsche Bank AG
New York Branch’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Deutsche Bank AG New York Branch shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or at such other place where the
L/C Issuer is obligated to be present at or otherwise act under this Agreement
or any other Loan Document.
“Canadian Dollar” and “CDN$” mean the lawful currency of Canada.
“Capital Expenditures” means expenditures made in respect of the purchase or
other acquisition of any fixed or capital asset, but shall expressly exclude
normal replacements and maintenance which are properly charged to current
operations.
“Cash” means money, currency or a credit balance in any demand account or
Deposit Account.
“Cash Collateral” means any cash or deposit account balances provided as cash
collateral as, and for the purposes, set forth in the definition of “Cash
Collateralize”.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
applicable, as collateral for the L/C-BA Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
Dollar-denominated certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition and issued either (i) by a Lender or (ii) by a
commercial bank both (A) having combined capital and surplus of not less than
$500,000,000 and (B) that has a short-term credit rating of at least A-1 by S&P
or P-1 by Moody’s (any

NYI- 4560366v114



--------------------------------------------------------------------------------




Person meeting the criteria of this clause (ii) an “Approved Bank”); (c)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or any Affiliate thereof or of any
Approved Bank, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition and issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition and backed by standby letters of credit issued by
any Lender or any Approved Bank; (g) shares of money market mutual or similar
funds which invest substantially all of their assets in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $3,000,000,000; (h) investments in money market funds access to which is
provided as part of “sweep” accounts maintained with a Lender or an Approved
Bank; or (i) investments in industrial development revenue bonds which (i)
“re-set” interest rates not less frequently than quarterly, (ii) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest which is issued by a Lender or an Approved Bank.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking

NYI- 4560366v115



--------------------------------------------------------------------------------




into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a Controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 35% or more of the combined
voting power of such securities.
“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all property of the Borrower, any Subsidiary
or any other Person in which the Administrative Agent or any Lender is granted a
Lien under any Security Document as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in L/C-BA Obligations in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same currency made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.

NYI- 4560366v116



--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Consolidated EBITDA” means, for any period of measurement thereof, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
Consolidated Net Income of the Borrower and its Subsidiaries for such period
plus, without duplication:
(1)    provision for taxes based on income or profits of the Borrower and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus
(2)    the following, for such period, to the extent deducted in computing such
Consolidated Net Income:
(a)    the consolidated interest expense of the Borrower and its Subsidiaries
for such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with capital lease
obligations, imputed interest with respect to Attributable Indebtedness,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings; plus
(b)    the consolidated interest expense of the Borrower and its Subsidiaries
that was capitalized during such period; plus
(c)    any interest on Indebtedness of another Person that is guaranteed by the
Borrower or its Subsidiaries or secured by a Lien on assets of the Borrower or
its Subsidiaries, whether or not such Guarantee or Lien is called upon; plus
(d)    the product of (i) all dividends, whether paid or accrued and whether or
not in cash, on any series of preferred stock of such Person or any of its
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Equity Interests) or to the
Borrower or a Subsidiary of the Borrower, times (ii) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
combined federal, state and local statutory tax rate of such Person, expressed
as a decimal, in each case, determined on a consolidated basis in accordance
with GAAP; plus
(3)     any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of the Borrower and its Subsidiaries
for such period, to the extent that such losses were taken into account in
computing such Consolidated Net Income; plus
(4)    the amount of any restructuring or refinancing charge or expense and
unusual or non-recurring charges or expenses (including without limitation fees,
charges and expenses incurred in connection with the refinancing of the Existing
Credit Agreement, the refinancings effected through the Senior Unsecured Notes
and the entry into this Agreement), to the extent that such charges or expenses
were deducted in computing such Consolidated Net Income; plus

NYI- 4560366v117



--------------------------------------------------------------------------------




(5)    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of the Borrower and its
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash charges or expenses were deducted in computing such
Consolidated Net Income; minus
(6)    any foreign currency translation gains (including gains related to
currency remeasurements of Indebtedness) of the Borrower and its Subsidiaries
for such period, to the extent that such gains were taken into account in
computing such Consolidated Net Income; minus
(7)    non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,
in each case, all as determined for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP; and provided that, notwithstanding
anything to the contrary contained herein, the Consolidated EBITDA for any
period of measurement thereof shall (x) include the appropriate financial items
for any Person or business unit that has been acquired by the Borrower or any of
its Subsidiaries for any portion of such period prior to the date of such
acquisition, and (y) exclude the appropriate financial items for any Person or
business unit that has been Disposed of by the Borrower or any of its
Subsidiaries, for the portion of such period prior to the date of Disposition.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances (including all BAs hereunder), bank guaranties, surety bonds and
similar instruments, but excluding obligations arising under Performance Letters
of Credit other than obligations in respect of drawings thereunder, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable and other similar accrued expenses in the
ordinary course of business), (e) Attributable Indebtedness in respect of
capital leases, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or other comparable limited liability entity) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary;
provided that Consolidated Funded Indebtedness shall not include Non-Recourse
Project Indebtedness of Non-Recourse Subsidiaries.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date.

NYI- 4560366v118



--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries, the aggregate of the net income (loss) of the Borrower and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that:
(1)    all extraordinary gains and losses and all gains and losses realized in
connection with any Disposition made pursuant to Section 7.04 or Section 7.05(g)
or the disposition of securities or the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, will be
excluded;
(2)    the net income (or loss) of any Person (other than any Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has a joint or
minority interest will be excluded, except to the extent of the amount of
dividends or other distributions actually paid in cash to the Borrower or any of
its Subsidiaries during such period;
(3)    the net income (or loss) of any Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of such Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its equity holders;
(4)    the cumulative effect of a change in accounting principles will be
excluded; and
(5)    non-cash charges and expenses associated with equity-based compensation
plans will be excluded.
For purposes of calculating Consolidated Net Income, (a) all direct sales
transactions involving solar energy systems and related assets will be accounted
for at the time of sale pursuant to Staff Accounting Bulletin No. 104 and
without giving effect to any reserves required under real estate accounting, (b)
all sale and leaseback transactions involving solar energy systems and related
assets will be accounted for as sales transactions and without giving effect to
any reserves required under real estate accounting, in the case of each of
clauses (a) and (b), with the result that all deferred revenue and margin from
such direct sales and sale and leaseback transactions will be recognized on the
date of sale rather than over time; and (c) if any revenue and margin that was
recognized on the date of sale rather than over time as a result of the
application of clauses (a) or (b) above would not, if such clauses did not
apply, be recognized in accordance with GAAP in the applicable future period in
which such revenue and margin would otherwise be recognized in accordance with
GAAP, then such revenue and margin will be deducted from Consolidated Net Income
in such applicable future period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

NYI- 4560366v119



--------------------------------------------------------------------------------




“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Code.
“Convertible Bond Hedge Transactions” means one or more call options referencing
the Borrower’s Equity Interests purchased by the Borrower in connection with the
issuance of the Senior Unsecured Notes with a strike or exercise price
(howsoever defined) initially equal to the conversion or exchange price
(howsoever defined) of the Senior Unsecured Notes (subject to rounding).
“Convertible Bond Indebtedness” has the meaning specified in Section 7.03(l).
“Credit Extension” means an L/C-BA Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit–BA Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 3% per annum, and (b)
when used with respect to Letter of Credit–BA Fees, a rate equal to the
Applicable Rate plus 3% per annum.
“Defaulting Lender” means, at any time as reasonably determined by the
Administrative Agent, any Lender that at such time (a) has failed to fund any
portion of the Committed Loans or participations in L/C-BA Obligations required
to be funded by it hereunder within three Business Days of the date required to
be funded by it hereunder, unless the subject of a good faith dispute or unless
such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, (c) has admitted in writing that it is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or (d) has notified
the Administrative Agent, the Borrower or any of its Subsidiaries that it does
not intend to comply with its obligations under the Loan Documents; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

NYI- 4560366v1110



--------------------------------------------------------------------------------




“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the date on which the relevant Senior Unsecured Notes
mature or otherwise cease to be outstanding. Notwithstanding the preceding
sentence, any Equity Interest that would constitute a Disqualified Equity
Interest solely because the holders of the Equity Interest have the right to
require the Borrower to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale will not constitute a Disqualified Equity
Interest if the terms of such Equity Interest provide that the Borrower may not
repurchase or redeem any such Equity Interest pursuant to such provisions unless
such repurchase or redemption complies with Section 7.06 hereof. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Borrower and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“ECP” has the meaning assigned to such term in the definition of Excluded Swap
Obligation.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to or imposing liability or standards of conduct with
respect to pollution, the protection of human health or the environment, the
release, emission, discharge, generation, use, storage, transportation or
disposal of, or exposure to, pollutants, contaminants or hazardous or toxic
materials, substances or wastes.

NYI- 4560366v1111



--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Section 414(m) or (o) of the Code for purposes of provisions
relating to Section 412 or 430 of the Code or Section 302 or 303 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which it was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a “complete
withdrawal” or “partial withdrawal” (as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
“reorganization” (as defined in Section 4241 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Assets” means (i) products, energy systems, Equity Interests in Solar
Installation Subsidiaries, Equity Interests in Non-Recourse Subsidiaries,
services or accounts receivable or sales of

NYI- 4560366v1112



--------------------------------------------------------------------------------




joint venture enterprises in each case related to the Borrower’s solar energy
segment, (ii) damaged, worn-out or obsolete assets (including the abandonment or
other Disposition of intellectual property that is, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole),
(iii) inventory, (iv) licenses and sublicenses by the Borrower or any of its
Subsidiaries of software or intellectual property), (v) a transfer of assets
between or among the Borrower and its Subsidiaries, (vi) an issuance of Equity
Interests by a Subsidiary of the Borrower to the Borrower or to a Subsidiary of
the Borrower; (vii) any surrender or waiver of contract rights or settlement,
release, recovery on or surrender of contract, tort or other claims in the
ordinary course of business; (viii) the granting of Liens not prohibited by
Section 7.01 and (ix) Cash or Cash Equivalents.
“Excluded Solar Installation Subsidiaries” means, collectively, Solar
Installation Subsidiaries that in the aggregate hold no greater than 5% of the
total assets of the Borrower and its Subsidiaries as of the most recent fiscal
quarter end for which a consolidated balance sheet of the Borrower and its
Subsidiaries has been delivered to the Administrative Agent, all calculated on a
consolidated basis in accordance with GAAP.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act (an
“ECP”) at the time the Guarantee of such Guarantor becomes effective with
respect to such related Swap Obligation.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding Tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.13), any United States withholding Tax that (i) is imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto or designates a new Lending Office (including
FATCA) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (iii).
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 23, 2011, by and among the Borrower, each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

NYI- 4560366v1113



--------------------------------------------------------------------------------




“Existing Letters of Credit” means each letter of credit described on Schedule
1.01(b). In the event any Existing Letter of Credit is issued with a Subsidiary
of the Borrower as the applicant, the Borrower agrees that it is liable for such
Letter of Credit as primary obligor under this Agreement as if it were issued
with the Borrower as the applicant for the account of a Subsidiary.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Deutsche
Bank AG New York Branch on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” means the letter agreement, dated as of the Closing Date, by and
between the Borrower and Deutsche Bank AG New York Branch.
“First-Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are owned directly, in whole or in part, by the Borrower or a Domestic
Subsidiary.
“Foreign IP Rights” means all patents, trademarks, copyrights and all other
intellectual property created, registered or applied-for in any jurisdiction
other than the United States.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States and each political subdivision
thereof shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect on the date of this
Agreement, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality,

NYI- 4560366v1114



--------------------------------------------------------------------------------




regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, each Person who is or becomes a party to the
Guaranty (including by execution of a Guaranty Joinder Agreement pursuant to
Section 6.13 or otherwise) as a guarantor.
“Guaranty” means the Guaranty Agreement, dated as of the date hereof, made by
the Guarantors in favor of the Administrative Agent for the benefit of the
secured parties referred to therein, and including each Guaranty Joinder
Agreement entered into in connection therewith, whether pursuant to Section 6.13
or otherwise.
“Guaranty Joinder Agreement” means a joinder to the Guaranty Agreement,
substantially in the form of Exhibit A attached to the Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Inactive Subsidiary” means any Domestic Subsidiary (i) whose total assets are
less than $20,000 and (ii) which does not conduct any business operations.

NYI- 4560366v1115



--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other similar
accrued expenses in the ordinary course of business and, in each case, not past
due for more than 60 days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Termination Value thereof as
of such date. The amount of any capital lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.
For the avoidance of doubt, the Borrower’s obligations under the Convertible
Bond Hedge Transactions and Warrant Transactions shall not constitute
Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of

NYI- 4560366v1116



--------------------------------------------------------------------------------




another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of related
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
“JA Solar Joint Venture” means that certain Person that is a contemplated joint
venture to build and operate a solar cell production facility in China by and
between the Borrower or a Subsidiary of the Borrower and JA Solar Holdings Co.,
Ltd., in which (and so long as) the Borrower or a Subsidiary owns no more than
50% of the Equity Interests therein and neither the Borrower nor any Subsidiary
is obligated, directly or as part of a Guarantee, for any Indebtedness of such
Person.
“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C-BA Borrowing in accordance with its Applicable
Percentage. All L/C-BA Advances shall be denominated in Dollars.
“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Committed Borrowing. All
L/C-BA Borrowings shall be denominated in Dollars.
“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or extension of the expiry date
thereof, or the increase of the amount thereof.
“L/C Issuer” has the meaning specified in the introductory paragraph hereto.

NYI- 4560366v1117



--------------------------------------------------------------------------------




“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C Issuers under all then outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.
“Letter of Credit-BA Deadline” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit-BA Fee” has the meaning specified in Section 2.03(h).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquid Investments” means (a) cash and Cash Equivalents on the balance sheet of
the Borrower and its Subsidiaries, and (b) freely-tradable short-term and
long-term Investments of the Borrower and its Subsidiaries which are redeemable
for cash by the holder thereof in not more than three Business Days, but
excluding any Investments in equity securities of any Person or in any fund or
investment vehicle that invests in equity securities of any Person.
“Liquidity Amount” means, as of any date of measurement thereof, the aggregate
amount (measured at the market value thereof on such date in Dollars, using the
applicable Spot Rate on such date with respect to any amounts valued in a
currency other than Dollars) of all Liquid Investments on such date, but
excluding therefrom any Liquid Investment that is (i) restricted from payment to
the Administrative Agent or any Person in satisfaction of the Obligations in any
manner or (ii) is otherwise not readily available to the Borrower in cash
(including any amounts held by a Subsidiary which may

NYI- 4560366v1118



--------------------------------------------------------------------------------




not be dividended, loaned or otherwise distributed to the Loan Parties (directly
or indirectly) without a prior governmental approval (that has not been
obtained) or, directly or indirectly, by operation of the terms of such
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
equity holders).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), the Security Documents, each Issuer Document, the
Fee Letter and all other instruments and documents heretofore or hereafter
executed or delivered to or in favor of the Administrative Agent or any Lender
in connection with the Loans made and transactions contemplated by this
Agreement.
“Loan Parties” means, collectively, the Borrower, each Guarantor and each Person
that grants a Lien on Collateral pursuant to any Security Document.
“Margin Stock” has the meaning given to such term in Regulation U issued by the
FRB.
“Material Adverse Effect” means any or all of the following: (i) a material
adverse change in, or a material adverse effect upon, the business, operations,
properties, assets, liabilities or financial condition of, when used with
reference to the Borrower and/or any of its Subsidiaries, the Borrower and its
Subsidiaries, taken as a whole, or when used with reference to any other Person,
such Person and its Subsidiaries, taken as a whole, as the case may be; (ii) any
material adverse effect on the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party;
(iii) any material adverse effect on the ability of the Borrower and its
Subsidiaries, taken as a whole, to pay their liabilities and obligations as they
mature or become due; or (iv) any material adverse effect on the legality,
validity, effectiveness or enforceability, as against any Loan Party, of any of
the Loan Documents to which it is a party.
“Material Contract” has the meaning specified in Section 6.15.
“Material Subsidiary” means, as of any date, (a) any Domestic Subsidiary (i)
whose total assets, as of that date, are greater than or equal to $250,000, or
(ii) whose total revenues for the most recently ended 12-month period are
greater than or equal to $250,000, or (iii) that directly or indirectly
guarantees or otherwise provides direct credit support for any Indebtedness of
any Loan Party, and (b) any Domestic Subsidiary that owns any Equity Interest in
a Subsidiary that itself constitutes a Material Subsidiary in accordance with
subsection (a) above. Notwithstanding the foregoing, in no event shall (a) SunE
B9 Holdings, LLC, a Delaware limited liability company, at any time that it is
prohibited from being a Guarantor or granting a Lien on its assets to secure the
Obligations by the terms of any Contractual Obligation or (b) any Non-Recourse
Subsidiary, unless, in each such case, so designated by the Borrower, be
required to constitute a Material Subsidiary.
“Maturity Date” means December 15, 2014.
“Mortgage” means any mortgage, charge, hypothec, deed of trust, deed to secure
debt or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of

NYI- 4560366v1119



--------------------------------------------------------------------------------




the Secured Parties, on real property (or any interest in real property) of a
Loan Party, including any amendment, modification, restatement, replacement
and/or supplement thereto or thereof.
“Mortgaged Properties” means those real properties listed on Schedule 1.01(c)
which are designated as Mortgaged Properties and any real property in which a
Mortgage is granted pursuant to any Security Document.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale and (c) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, and (b) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
“Net Joint Venture Investment Amount” means as of the last date of any fiscal
quarter, an amount equal to (a) the sum of (1) any repayments, interest,
returns, profits distributions, dividends, income and similar amounts actually
received by the Borrower or any of its Subsidiaries in cash in respect of the
Investment in Section 7.02(p) and (2) $20,000,000 minus (b) the Investments made
by the Borrower or its Subsidiaries under Section 7.02(p).
“New Subsidiary” has the meaning specified in Section 6.13.
“Non-Consenting Lender” has the meaning specified in Section 10.13.

NYI- 4560366v1120



--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not at such time
a Defaulting Lender.
“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Recourse
Subsidiary owed to an unrelated Person that is in the nature of a capital lease
or secured loan and with respect to which the creditor has no recourse
(including by virtue of a Lien, Guarantee or otherwise) to the Borrower or any
Subsidiary other than (a) recourse to the Non-Recourse Subsidiary that is the
obligor thereof and any Non-Recourse Subsidiary that is the sole owner of such
obligor and (b) recourse to the Borrower or any Subsidiary in respect of
Specified Surety Bonds.
“Non-Recourse Subsidiary” means:
(a) any Subsidiary of the Borrower that (i) is the owner of one or more solar
installation projects or the lessee or borrower in respect of one or more solar
installation projects in a capital lease or loan arrangement with respect
thereto, (ii) has no Subsidiaries and owns no material assets other than those
assets necessary for the development or operation of the solar installation
projects for which it was formed and (iii) has no Indebtedness other than
intercompany Indebtedness to the extent permitted hereunder and Non-Recourse
Project Indebtedness, and
(b) any Subsidiary that (i) is the direct owner of all of the equity interests
in one or more Persons, each of which meets the qualifications set forth in
clause (a) above, (ii) has no Subsidiaries other than Subsidiaries that would
meet the qualifications set forth in (a) above or would constitute Solar
Installation Subsidiaries, (iii) owns no material assets other than those assets
necessary for the development or operation of the solar installation projects
for which it or its Subsidiaries was formed and (iv) has no Indebtedness other
than intercompany Indebtedness to the extent permitted hereunder and
Non-Recourse Project Indebtedness.
Notwithstanding the foregoing, in the event any Subsidiary satisfies both this
definition and the definition of “Solar Installation Subsidiary,” then for
purposes of Section 6.13 such entity shall constitute a Solar Installation
Subsidiary at any time a Solar Installation Subsidiary would be required to
provide a Guaranty thereunder and shall not then constitute a Non-Recourse
Subsidiary. Schedule 5.13 identifies each Non-Recourse Subsidiary as of the
Closing Date.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit A.
“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, which such notice shall be identified
as a “notice of default” and shall reference the clause of Section 8.01 to which
it relates.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees

NYI- 4560366v1121



--------------------------------------------------------------------------------




that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Notwithstanding the foregoing, the
Obligations shall not include any Excluded Swap Obligations.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; and (ii) with respect to any L/C-BA
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C-BA Obligations on such date after giving effect
to any L/C-BA Credit Extension occurring on such date and any other changes in
the aggregate amount of the L/C-BA Obligations as of such date, including as a
result of any reimbursements by the Borrower of amounts paid under Bankers’
Acceptances or Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Deutsche Bank Trust Company Americas in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Payment Date” means as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation as defined in Subtitle A
of Title IV of ERISA.

NYI- 4560366v1122



--------------------------------------------------------------------------------




“Perfection Certificate” means the Perfection Certificate, dated as of the date
hereof, by the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent.
“Performance Guaranties” means (a) Performance Letters of Credit that do not
constitute Letters of Credit and (b) Specified Surety Bonds.
“Performance Guaranty Limit” means $200,000,000.
“Performance Letter of Credit” means any direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments that, in any such case, secure
the performance of bids, trade contracts, solar incentive reservations, utility
queue interconnection positions and leases (in each case not constituting
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business. Letters of credit issued under the Existing Credit Facility shall not
be Performance Letters of Credit provided that back-to-back Letters of Credit
have been issued hereunder in respect of such letters of credit.
“Permitted Reorganization” means the Borrower's internal restructuring in
advance of the planned initial public offering of its semiconductor business, as
approved by the Administrative Agent prior to the Closing Date, with such
changes following the Closing Date as are notified to the Administrative Agent
by the Borrower in advance; provided, however, (i) no change shall be permitted
which is materially adverse to the Lenders without the Administrative Agent’s
prior written consent (and the Lenders and the Administrative Agent agree that a
change in the amount of the aggregate fair market value of Collateral being
Disposed of by Loan Parties to any Person that is not a Loan Party shall not be
deemed materially adverse to the Lenders so long as clause (ii) is satisfied)
and (ii) in no event shall the Loan Parties be permitted to Dispose of
Collateral having an aggregate fair market value in excess of $50,000,000 to any
Person that is not a Loan Party on account of such restructuring (taken as a
whole after giving effect to all steps and transactions in such restructuring)
without the prior written consent of the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, that (a) the Borrower or any
ERISA Affiliate maintains, sponsors, contributes to, has an obligation to
contribute to or has made contributions to at anytime during the immediately
preceding six years and (b) is subject to Section 412 or 430 of the Code or
Section 302 or 303 of ERISA or Title IV of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the date hereof, by the Borrower and the Guarantors to the Administrative
Agent for the benefit of the secured parties referred to therein, and including
each Pledge and Security Agreement Joinder entered into in connection therewith,
whether pursuant to Section 6.13 or otherwise.
“Pledge and Security Agreement Joinder” means a joinder to the Pledge and
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

NYI- 4560366v1123



--------------------------------------------------------------------------------




“Prepayment Notice” has the meaning specified in Section 2.05(i).
“Public Lender” has the meaning specified in Section 6.02.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means with respect to an L/C-BA Credit Extension,
a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C-BA Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C-BA Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Revaluation Date” means with respect to any Letter of Credit or Bankers’
Acceptance, each of the following: (i) each date of issuance of a Letter of
Credit or a Bankers’ Acceptance denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

NYI- 4560366v1124



--------------------------------------------------------------------------------




“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Samsung Joint Venture” means that certain Person that is a contemplated joint
venture in Asia by and between the Borrower or a Subsidiary of the Borrower and
Samsung Fine Chemicals Co. Ltd., in which (and so long as) the Borrower or a
Subsidiary owns no more than 50% of the Equity Interests therein and neither the
Borrower nor any Subsidiary is obligated, directly or as part of a Guarantee,
for any Indebtedness of such Person.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
“Security Documents” means, collectively, the Pledge and Security Agreement, the
Mortgages and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower, any Subsidiary or other Person shall grant or convey to the
Administrative Agent a Lien in (or perfect such Lien), or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations or any other obligation under any Loan Document.
“Senior Unsecured Notes” means the (i) 2.00% Convertible Senior Notes of the
Borrower due 2018 issued pursuant to the Indenture, dated as of December 20,
2013, between the Borrower and Wilmington Trust, National Association, as
trustee, in an aggregate principal amount of $600,000,000 (the “2.00% Senior
Unsecured Notes Indenture”) and (ii) the 2.75% Convertible Senior Notes of the
Borrower due 2021 issued pursuant to the Indenture, dated as of December 20,
2013, between the Borrower and Wilmington Trust, National Association, as
trustee, in an aggregate principal amount of $600,000,000 (together with the
2.00% Senior Unsecured Notes Indenture, the “Senior Unsecured Notes
Indentures”).
“Solar Installation Subsidiary” means any Subsidiary of the Borrower that (a)
has been formed for the purpose of developing, constructing, financing or
operating one or more solar installations with respect to one or more solar
installation projects and (b) has no Subsidiaries (other than one or more
Non-Recourse Subsidiaries or Solar Installation Subsidiaries) and owns no
material assets other than those assets necessary for the development,
construction or operation of the solar installation projects for which it was
formed.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and

NYI- 4560366v1125



--------------------------------------------------------------------------------




(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Surety Bonds” means surety bonds issued for the account of the
Borrower or one or more of its Subsidiaries, including, without limitation, one
or more Non-Recourse Subsidiaries, in support of warranty claims with respect to
solar panels or other related equipment financed by Non-Recourse Project
Indebtedness which may be paid by the Borrower or one or more of its
Subsidiaries in the event that the manufacturer of such solar panels or other
related equipment fails to honor any such warranty claims; provided that the
aggregate amount at any time outstanding of all such surety bonds described
above, when added to all other Performance Guaranties, does not exceed the
Performance Guaranty Limit. The amount of any Specified Surety Bond shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Specified
Surety Bond is made or, if not stated or determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency.
“Subordinated Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries that is by its terms subordinated in right of payment to all or any
portion of the Obligations.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Sun Edison” means Sun Edison LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of the Borrower.
“Survey” means a current “as built” survey of any Mortgaged Property (and all
improvements thereon) that is (a) prepared by a surveyor or engineer licensed to
perform surveys in the state where such Mortgaged Property is located, made in
accordance with the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 and
meeting the

NYI- 4560366v1126



--------------------------------------------------------------------------------




accuracy requirements specified therein, dated not earlier than six months prior
to the Closing Date, certified to Administrative Agent, showing the “Table A”
items reasonably required by Administrative Agent and certified in accordance
with such requirements or (b) otherwise reasonably acceptable to the
Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, the Convertible Bond Hedge Transactions and Warrant Transactions
shall not constitute Swap Contracts.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Value” means, in respect of any one or more Swap Contracts or
Convertible Bond Hedge Transaction, as applicable, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contracts or Convertible Bond Hedge Transaction, as applicable, (a) for any date
on or after the date such Swap Contracts or Convertible Bond Hedge Transaction,
as applicable, have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts or Convertible Bond Hedge
Transaction, as applicable, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Contracts or Convertible Bond Hedge Transaction, as applicable (which may
include a Lender or any Affiliate of a Lender), after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contracts or Convertible Bond Hedge Transaction, as applicable, (a) for any date
on or after the date such Swap Contracts Convertible Bond Hedge Transaction, as
applicable have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts or Convertible Bond Hedge
Transaction, as applicable, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such

NYI- 4560366v1127



--------------------------------------------------------------------------------




Swap Contracts or Convertible Bond Hedge Transaction, as applicable (which may
include a Lender or any Affiliate of a Lender).
“Threshold Amount” means $20,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfunded Pension Liability” means the excess of the current value of a Plan’s
“benefit liabilities” under Section 4001(a)(16) of ERISA (based on the
assumptions used for purposes of Statement No. 158 of the Financial Accounting
Standards Board) for the applicable plan year, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
such Plan pursuant to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA for such plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Warrant Transactions” means one or more call options referencing the Borrower’s
common stock written by the Borrower substantially contemporaneously with the
purchase by the Borrower of Convertible Bond Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Bond Hedge Transactions.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending,

NYI- 4560366v1128



--------------------------------------------------------------------------------




replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents. (a) The L/C Issuer shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the L/C Issuer.
(a)    Wherever in this Agreement in connection with a Committed Borrowing or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such

NYI- 4560366v1129



--------------------------------------------------------------------------------




Dollar amount (rounded to the nearest unit of such Alternative Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the L/C Issuer, as the case may be.
1.06    Additional Alternative Currencies. (a) The Borrower may from time to
time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars; provided
further that Letters of Credit issued under such requested currency shall
expressly allow for the L/C issuer to make payment thereunder, following a draw
thereon by the beneficiary thereof, in the Dollar equivalent of the amount of
such other currency on the basis of the Spot Rate (determined as of the date of
such draw) for the purchase of Dollars with such other currency. In the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the L/C Issuer, which approval shall not be
unreasonably withheld, conditioned or delayed.
(a)    Any such request shall be made to the Administrative Agent not later than
1:00 p.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the L/C Issuer, in its sole
discretion). The L/C Issuer shall notify the Administrative Agent, not later
than 1:00 p.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.
(b)    Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the L/C Issuer consents to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit or Bankers’
Acceptance issuances. If the Administrative Agent shall not obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.
1.07    Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

NYI- 4560366v1130



--------------------------------------------------------------------------------




1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts.
(a)    Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the Dollar Equivalent of the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
(b)    Letters of credit issued under the Existing Credit Agreement shall be
disregarded for purposes of financial ratios and financial calculations under
this Agreement, provided that back-to-back Letters of Credit have been issued
hereunder in respect of such letters of credit.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, as and to the extent
required by Section 2.03(c) in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C-BA Obligations shall not exceed such Lender’s
Commitment, (iii) the aggregate Outstanding Amount of all Committed Loans and
L/C-BA Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit and (iv) each Committed Loan shall be due and
payable in full within three Business Days of receipt by the Borrower from the
L/C Issuer of the notice required by Section 2.03(c)(i).
2.02    [Reserved.]
2.03    Letters of Credit and Bankers’ Acceptances.
(a)    The Letter of Credit-BA Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit-BA Deadline, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below; and (2) to
honor drawings under the Letters of Credit; (3) with respect to Acceptance
Credits, to create Bankers’ Acceptances in accordance with the terms thereof and
hereof, and (B) the Lenders severally

NYI- 4560366v1131



--------------------------------------------------------------------------------




agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that (A) after giving
effect to any L/C-BA Credit Extension with respect to any Letter of Credit or
Bankers’ Acceptance, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Applicable Percentage of the Outstanding Amount of all
L/C-BA Obligations of any Lender shall not exceed such Lender’s Commitment and
(z) the aggregate Outstanding Amount of all L/C-BA Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit, or
(B) as to Acceptance Credits, the Bankers’ Acceptance created or to be created
thereunder shall not be an eligible bankers’ acceptance under Section 13 of the
Federal Reserve Act (12 U.S.C. § 372); provided further that, notwithstanding
anything else to the contrary in this Agreement or in any other Loan Document,
the maximum aggregate face amount of all Letters of Credit and Bankers’
Acceptances issued under this Agreement and outstanding at any given time shall
not exceed $310,000,000 as of the time of issuance. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C-BA Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Letters of Credit issued on the Closing Date shall be
“back-to-back” Letters of Credit relative to the letters of credit and bankers’
acceptances issued and outstanding pursuant to the Existing Credit Agreement on
Schedule 1.01(b) hereto.
(ii)    The L/C Issuer shall not issue any Letter of Credit or Bankers’
Acceptance, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit, or the maturity date
of any Bankers’ Acceptance issued under such requested Letter of Credit, would
occur after the Maturity Date, unless all the Lenders have approved such expiry
date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit or any related Bankers’ Acceptance, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit or related bankers’ acceptances generally or such Letter of
Credit or related Bankers’ Acceptance in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit or related Bankers’ Acceptance any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which

NYI- 4560366v1132



--------------------------------------------------------------------------------




was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;
(B)    the issuance of such Letter of Credit or any related Bankers’ Acceptance
would violate one or more policies of the L/C Issuer applicable to letters of
credit generally, or the creation of any related Bankers’ Acceptance would cause
the L/C Issuer to exceed the maximum amount of outstanding bankers’ acceptances
permitted by applicable law;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit or related Bankers’ Acceptance is to be
denominated in a currency other than Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or
(F)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral in accordance with Section 2.15, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender as to either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C-BA Obligations
as to which the L/C Issuer has such actual or potential risk, as it may elect in
its sole discretion.
(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and Issuer Documents pertaining to such Letters of Credit and Bankers’
Acceptances as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent)

NYI- 4560366v1133



--------------------------------------------------------------------------------




in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 1:00 p.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit. Immediately upon the creation of each Bankers’ Acceptance,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Bankers’
Acceptance in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Bankers’ Acceptance.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.

NYI- 4560366v1134



--------------------------------------------------------------------------------




(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency, the Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit or Bankers’ Acceptance to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by the L/C Issuer under a Letter of Credit or
Bankers’ Acceptance to be reimbursed in an Alternative Currency (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing or
Bankers’ Acceptance, as applicable, and in the applicable currency. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing or payment (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Committed Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Request for Credit Extension). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if promptly confirmed in writing; provided that the lack of
such prompt confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C-BA Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C-BA Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to

NYI- 4560366v1135



--------------------------------------------------------------------------------




the Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such
L/C-BA Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Request for Credit
Extension). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (interfacing through the Administrative Agent including, for
payment and distribution of funds unless otherwise authorized by the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C-BA Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative

NYI- 4560366v1136



--------------------------------------------------------------------------------




Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and each payment under any
Bankers’ Acceptance, and to repay each L/C-BA Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Bankers’ Acceptance, this Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
Bankers’ Acceptance or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii)    any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit or Bankers’
Acceptance proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit or obtain payment under any
Bankers’ Acceptance;
(iv)    any payment by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit or Bankers’ Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance, including any arising in connection with any proceeding
under any Debtor Relief Law;

NYI- 4560366v1137



--------------------------------------------------------------------------------




(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any of its Subsidiaries
or in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and non-appealable decision; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit, Bankers’ Acceptance or
Issuer Document or Acceptance document. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence as determined by a court of competent
jurisdiction in a final and non-appealable decision or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or to honor any Bankers’ Acceptance
presented for payment in strict compliance with its terms and conditions. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or Bankers’ Acceptance or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.

NYI- 4560366v1138



--------------------------------------------------------------------------------




(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
(h)    Letter of Credit-BA Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit-BA Fee (the “Letter of Credit-BA
Fee”) in consideration of each Lender’s commitments equal to the Applicable Rate
times the Aggregate Commitments; provided that, during such time that any Lender
is a Defaulting Lender, then such Defaulting Lender shall not receive (and the
Borrower shall not be obligated to pay to such Defaulting Lender) a Letter of
Credit-BA Fee. Letter of Credit-BA Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit or Bankers’
Acceptance (as the case may be), on the Letter of Credit Deadline and thereafter
on demand and (ii) computed on a quarterly basis in arrears. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit-BA Fees shall
accrue at the Default Rate.
(i)    Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit and
bankers’ acceptances as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries of the Borrower inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
2.04    [Reserved.]
2.05    Prepayments. (a) The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. on the Business Day prior to the date of prepayment of Base Rate
Loans; and (ii) any prepayment of Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified

NYI- 4560366v1139



--------------------------------------------------------------------------------




in such notice shall be due and payable on the date specified therein. Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
(a)    [Reserved.]
(b)    If the Administrative Agent notifies the Borrower at any time that the
Total Outstandings at such time exceed the Aggregate Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrower shall
prepay Loans and/or the Borrower shall Cash Collateralize the L/C-BA Obligations
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed 100% of the Aggregate Commitments
then in effect; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C-BA Obligations pursuant to this Section 2.05(c)
unless after the prepayment in full of the Loans the Total Outstandings exceed
the Aggregate Commitments then in effect. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of further exchange rate fluctuations.
(c)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans and L/C-BA Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize L/C-BA Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount of Loans and L/C-BA Obligations denominated in
Alternative Currencies as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C-BA
Obligations pursuant to this Section 2.05(d) unless, after the prepayment in
full of the Loans, the Outstanding Amount of all Loans and L/C-BA Obligations
denominated in Alternative Currencies exceeds the Alternative Currency Sublimit
then in effect. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
(e)    No later than the first Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds, the Borrower
shall apply 100% of the Net Asset Sale Proceeds received to make prepayments or
otherwise cash collateralize the Obligations in accordance with Section 2.05(h);
provided, (i) so long as no Default or Event of Default shall have occurred and
be continuing, and (ii) to the extent that aggregate Net Asset Sale Proceeds
during the term of this Agreement do not exceed $25,000,000, the Borrower shall
have the option, directly or through one or more of its Subsidiaries, to use
such Net Asset Sale Proceeds for permitted acquisitions, Capital Expenditures or
otherwise reinvest such Net Asset Sale Proceeds in other assets that are not
classified as current assets, in each case, (x) that are used or useful in the
business of the Borrower and its Subsidiaries and (y) that comprise Collateral
to the extent such property or asset sold or otherwise Disposed of was
Collateral, within one year of receipt of such Net Asset Sale Proceeds (subject
to, if the Borrower or the applicable Subsidiary enters into a binding
commitment to reinvest such proceeds not later than the end of such one-year
period with the good faith expectation that such proceeds will be applied to
satisfy such reinvestment commitment within 180 days, an extension for a period
of up to an additional 180 days from the end of such one-year period).



NYI- 4560366v1140



--------------------------------------------------------------------------------




(f)    No later than the first Business Day following the date of receipt by the
Borrower or any of its Subsidiaries, or Administrative Agent as loss payee, of
any Net Insurance/Condemnation Proceeds, the Borrower shall apply 100% of the
Net Insurance/Condemnation Proceeds received to make prepayments in accordance
with Section 2.05(h); provided, (i) so long as no Default or Event of Default
shall have occurred and be continuing, and (ii) to the extent that aggregate Net
Insurance/Condemnation Proceeds during the term of this Agreement, which in the
case of any Solar Installation Subsidiaries or Non-Recourse Subsidiary are not
otherwise used or committed to repair, restore or replace the affected assets,
do not exceed $35,000,000, the Borrower shall have the option, directly or
through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds in other long term assets which investment may
include the repair, restoration or replacement of the applicable assets thereof,
in each case, (x) that are useful in the business of the Borrower and its
Subsidiaries and (y) that comprise Collateral to the extent such property or
asset sold or otherwise Disposed of was Collateral, within one year of receipt
thereof (subject to, if the Borrower or the applicable Subsidiary enters into a
binding commitment to reinvest such proceeds not later than the end of such
one-year period with the good faith expectation that such proceeds will be
applied to satisfy such reinvestment commitment within 180 days, an extension
for a period of up to an additional 180 days from the end of such one-year
period).


(g)    On the date of receipt by the Borrower or any of its Subsidiaries of any
Cash proceeds from the incurrence of any Indebtedness of the Borrower or any of
its Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 7.03), the Borrower shall apply an amount equal to
100% of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses, to make prepayments or otherwise cash collateralize the
Obligations in accordance with Section 2.05(h).
 
(h)     Mandatory prepayments pursuant to clauses (e) through (g) of this
Section 2.05 shall be applied in the following order of priority:


A.pro rata to prepay that portion of the Obligations constituting unpaid
principal of the Loans and L/C-BA Borrowings; and


B.to Cash Collateralize that portion of L/C-BA Obligations composed of the
aggregate undrawn amount of Letters of Credit and the maximum amount of all
Bankers’ Acceptances then outstanding (with no corresponding permanent reduction
in any Lender’s Commitment).




(i)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to clause (e), (f) or (g) of
this Section 2.05 at least five (5) Business Days (or such shorter time agreed
to by the Administrative Agent in its discretion) prior to the date of such
prepayment (a “Prepayment Notice”). Each such Prepayment Notice shall contain a
certificate of a Responsible Officer (A) demonstrating the calculation of the
amount of the applicable net proceeds (or reasonable good faith estimate
thereof), (B) either specifying the projected date of such prepayment (which in
no event shall be after the date of prepayment required pursuant to

NYI- 4560366v1141



--------------------------------------------------------------------------------




Section 2.05(e) through (f), as applicable) or notice of the Borrower’s intent
to exercise its option to reinvest such amounts as provided under Sections
2.05(e) and (f), as applicable and (C) provide a reasonably detailed calculation
of the amount of such prepayment (or reasonable good faith estimate thereof).
The Administrative Agent will promptly notify each Lender of the contents of
such Prepayment Notice and of such Lender’s pro rata share of the applicable
prepayment. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly deliver a supplemental Prepayment Notice to the
Administrative Agent, which, in addition to the requirements of the initial
Prepayment Notice with respect to such mandatory prepayment, shall contain a
certificate of a Responsible Officer demonstrating the derivation of such
excess. The procedures described in this Section 2.05(i) with respect to the
making of such prepayment shall be followed with respect to such excess.
2.06    Termination of Commitments. On or prior to February 28, 2014, the
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. five Business Days prior to the
date of termination and, (ii) the Borrower shall not terminate the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination of the Aggregate Commitments. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
2.07    Repayment of Loans. Subject to Section 2.01(iv), the Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Committed Loans made to the Borrower outstanding on such date.
2.08    Interest.
(a) Subject to the provisions of subsection (b) below, each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than the principal of any Loan) payable by the
Borrower hereunder or under any other Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then, upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

NYI- 4560366v1142



--------------------------------------------------------------------------------




(iv) While any Default or Event of Default exists arising as a result of the
failure by the Borrower to perform or observe any term, covenant or agreement
contained in Section 7.02(p), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03, the Borrower shall pay to the Administrative Agent, in Dollars,
fees and expenses in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.



NYI- 4560366v1143



--------------------------------------------------------------------------------




2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 11:00 a.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

NYI- 4560366v1144



--------------------------------------------------------------------------------




(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    [Reserved.]
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to fund participations in Letters of Credit and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so purchase its participation or to make its
payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the participations in L/C-BA Obligations held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) subparticipations
in L/C-BA Obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (y) any payment obtained by a Lender as consideration
for the assignment of or sale of subparticipations in L/C-BA Obligations to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply), or

NYI- 4560366v1145



--------------------------------------------------------------------------------




(z) any collateral obtained by the L/C Issuer in connection with arrangements
made to address the risk with respect to a Defaulting Lender.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    [Reserved.]
2.15    Cash Collateral.
(a)    (A) If the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit or made any payment under any Bankers’ Acceptance and
such drawing has resulted in an L/C-BA Borrowing, or (B) if, as of the Letter of
Credit-BA Deadline, any L/C-BA Obligation for any reason remains outstanding and
the L/C Issuer is not at such time satisfied that a “back-to-back” letter of
credit from an issuer and in form and substance reasonably satisfactory to the
L/C Issuer has been or is being delivered, the Borrower shall, in each case,
immediately Cash Collateralize 102.5% of the then Outstanding Amount of all
L/C-BA Obligations. In addition, if at any time there is a Defaulting Lender and
the L/C Issuer has any amount of fronting risk with respect to any outstanding
Letter of Credit, the Borrower shall, promptly upon demand by the Administrative
Agent, deliver to the Administrative Agent additional Cash Collateral in an
amount sufficient to reduce the risk to the L/C Issuer from such Defaulting
Lender to zero; provided that Cash Collateral shall not be required to be
deposited in such situation if the Borrower and the L/C Issuer, as applicable,
mutually agree to the application of Section 2.16(a) in lieu thereof so long as
such Section is at such time capable of application pursuant to its terms. If
the Cash Collateral is subject to any prior right or claim of any Person other
than the Administrative Agent as herein provided, such Cash Collateral shall be
deemed not to have been delivered as required hereby, and the Borrower shall
deliver additional Cash Collateral to meet the requirements hereof.
(b)    The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
(c)    Sections 2.03, 2.05, 2.16 and 8.02 set forth certain additional
requirements or options to deliver Cash Collateral hereunder.
(d)    All Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Deutsche Bank Trust Company Americas. The Borrower hereby
grants to, and subjects to the control of, the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, a security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing.
(e)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.15 or Sections 2.03, 2.04,
2.05, or 8.02 in respect of Letters of Credit or Bankers’ Acceptances shall
secure and be held and applied to the satisfaction of the specific L/C-BA
Obligations or obligations to fund participations therein (including any
interest accrued on such

NYI- 4560366v1146



--------------------------------------------------------------------------------




obligation) for which the Cash Collateral or other credit support was so
provided, prior to any other application of such property as may be provided for
herein.
2.16    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    During any period in which there is any Defaulting Lender as to which the
L/C Issuer has not received Cash Collateral pursuant to Section 2.03, then for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.05, the “Applicable Percentage” of each Non-Defaulting Lender shall be
computed without giving effect to the Commitment of any Defaulting Lender;
provided, that, (i) each reallocation shall be given effect only if, at the
initial date thereof, no Default or Event of Default shall have occurred and be
continuing and the conditions set forth in Section 4.02 are satisfied at such
time; and (ii) in all cases, the obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of such Lender minus (2)
such Lender’s Applicable Percentage of the Outstanding Amount of all other
L/C-BA Obligations (prior to giving effect to such reallocation). At all times
that a reallocation exists under this clause (a), any measurement of any
Lender’s “Applicable Percentage” of the Outstanding Amount of L/C-BA Obligations
shall be computed by giving effect hereto, including in connection with
computing the limitations on issuing Letters of Credit contained in Section
2.03(a)(i).
(b)    Without limiting the requirement in Section 2.16(a) that the L/C Issuer
must consent to the acceptance of a reallocation in accordance with clause (a)
above in lieu of Cash Collateral, if any reallocation provided in clause (a)
above cannot, or can only partially, be effected, the Borrower shall within five
Business Days following notice by the Administrative Agent Cash Collateralize
such Defaulting Lender’s Post-Reallocation Applicable Percentage of such L/C-BA
Obligations (after giving effect to any partial reallocation pursuant to clause
(a) above) for so long as such L/C-BA Obligations are outstanding.
(c)    If the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Post-Reallocation Applicable Percentage of the L/C-BA Obligations
pursuant to clause (b) above, the Borrower shall not be required to pay any fees
to such Defaulting Lender pursuant to Section 2.03(h) with respect to such
Defaulting Lender’s Post-Reallocation Applicable Percentage of such L/C-BA
Obligations during the period such Defaulting Lender’s Post-Reallocation
Applicable Percentage of such L/C-BA Obligations is Cash Collateralized.
(d)    If the Applicable Percentage of the L/C-BA Obligations of the
Non-Defaulting Lenders is reallocated pursuant to clause (a) above, then the
fees payable to the Lenders pursuant to Section 2.03(h) shall be adjusted in
accordance with such reallocation.
(e)    If any portion of any Defaulting Lender’s Applicable Percentage of the
L/C-BA Obligations is neither Cash Collateralized pursuant to Section 2.03 or
Section 2.15 nor reallocated pursuant to clause (a) above, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all Letter of Credit-BA Fees payable under Section 2.03(h) with respect to that
portion of such Defaulting Lender’s Applicable Percentage of the L/C-BA
Obligations not reallocated or Cash

NYI- 4560366v1147



--------------------------------------------------------------------------------




Collateralized shall be payable to the L/C Issuer until such portion of such
Applicable Percentage of the L/C-BA Obligations is Cash Collateralized and/or
reallocated.
(f)    In the event and on the date that each of the Administrative Agent, the
Borrower and the L/C Issuer agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Applicable Percentage of the L/C-BA Obligations of the other Lenders previously
adjusted pursuant to clause (a) above shall be readjusted to reflect the
inclusion of such Lender’s Commitment.


ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (b) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(vi)    If a Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the Loan
Party or Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the Loan
Party or Administrative Agent, as may be relevant, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
(vii)    If a Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after any

NYI- 4560366v1148



--------------------------------------------------------------------------------




required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(c)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(d)    Tax Indemnifications. (e) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses (including, without limitation any fees, charges or disbursements of
counsel), arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(iii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(f)    Evidence of Payments. Upon request by the Administrative Agent, after any
payment of Taxes by the Borrower to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such

NYI- 4560366v1149



--------------------------------------------------------------------------------




Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent, as the case may be.
(g)    Status of Lenders; Tax Documentation. (h) Each Lender and the L/C Issuer
shall deliver to the Borrower and to the Administrative Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Borrower hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions. In
addition, any Lender and the L/C Issuer, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Section 3.01(e), the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A) or 3.01(e)(ii)(B)(I)-(IV)
below) shall not be required if in the Lender's or L/C Issuer’s judgment such
completion, execution or submission would subject such Lender or L/C Issuer to
any material unreimbursed cost or expense (or, in the case of a Change in Law,
any incremental material unreimbursed cost or expense) or would materially
prejudice the legal or commercial position of such Lender or L/C Issuer.
(i)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower on behalf of the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
expiration of previously delivered forms or the request of the Borrower on
behalf of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

NYI- 4560366v1150



--------------------------------------------------------------------------------




(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(ii)    If a payment made to a Lender or L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender or L/C Issuer has or has not complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this Section 3.01(e)(iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

NYI- 4560366v1151



--------------------------------------------------------------------------------




(iv)    The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
(i)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
3.02    [Reserved.]
3.03    [Reserved.]
3.04    Increased Costs.
(d)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the L/C Issuer;
(ii)    subject the Administrative Agent, any Lender or the L/C Issuer to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any Bankers’ Acceptance or any participation in a Letter of Credit or Bankers’
Acceptance made by it, or change the basis of taxation of payments to the
Administrative Agent, such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the

NYI- 4560366v1152



--------------------------------------------------------------------------------




imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);
(iii)    [Reserved]; or
(iv)    impose on any Lender or the L/C Issuer any other condition, cost or
expense affecting this Agreement or any Letter of Credit or Bankers’ Acceptance
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit or Bankers’ Acceptance (or of maintaining its obligation to
participate in or to issue any Letter of Credit or Bankers’ Acceptance), or to
reduce the amount of any sum received or receivable by the Administrative Agent,
such Lender or the L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of the Administrative Agent, such Lender or the
L/C Issuer, the Borrower will pay to the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(e)    Liquidity and Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding liquidity or capital requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Bankers’
Acceptances held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.
(f)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(g)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions

NYI- 4560366v1153



--------------------------------------------------------------------------------




is retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof).
(h)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of any failure by the Borrower to make payment of any
Loan or drawing under any Letter of Credit or Bankers’ Acceptance (or, in each
case, interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency, including any
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

NYI- 4560366v1154



--------------------------------------------------------------------------------




3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions Precedent to the Closing Date. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent
(unless characterized as post-closing obligations pursuant to Section 6.17 and
set forth on Schedule 6.17):
(a)    The Administrative Agent’s receipt of executed counterparts of this
Agreement, the Guaranty, the Pledge and Security Agreement, the Fee Letter and
the Perfection Certificate, each of which shall be originals or telecopies or
.pdf format files (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date, and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or .pdf format files (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:
(iv)    executed counterparts of the Pledge and Security Agreement executed by
each Loan Party, together with:
(A)    certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank in the case of
certificated Pledged Equity,
(B)    the results of a recent lien search in each of the U.S. jurisdictions
where the Loan Parties are organized or where assets of the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the Loan
Parties except for Liens permitted by Section 7.01 or, subject to Section 6.17,
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agent,
(C)     proper financing statements, either duly filed on or before the day of
the initial Credit Extension or in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Lenders may deem necessary or
desirable in order to perfect the Liens created under the Pledge and Security
Agreement, covering the Collateral described in the Pledge and Security
Agreement,
(D)    except as otherwise contemplated herein (including Section 6.17),
evidence of the completion of all actions required pursuant to the Pledge and
Security Agreement with respect to the attachment, perfection, and protection of
priority of security interests in the Collateral, including without limitation
any actions required

NYI- 4560366v1155



--------------------------------------------------------------------------------




with respect to IP Rights, securities, instruments, deposit accounts and
securities accounts, and including all other actions, recordings and filings of
or with respect to the Collateral or the Pledge and Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby, and
(E)    evidence that all other action that the Lenders may deem necessary or
desirable in order to perfect the Liens created under the Pledge and Security
Agreement has been taken;
(v)    subject to Section 6.17, with respect to each of the Mortgaged
Properties:
(A)    executed counterparts of the Mortgage on such parcel of Mortgaged
Property, and evidence that a counterpart of the Mortgage has been delivered to
be either recorded or registered in all places to the extent necessary or, in
the reasonable opinion of the Required Lenders, desirable to effectively create
a legal, valid and enforceable first priority perfected mortgage, charge,
hypothec, deed of trust or deed to secure debt lien on each Mortgaged Property
in favor of the Administrative Agent for the benefit of the Secured Parties,
securing the Obligations (and with respect to Mortgaged Properties leased by the
Borrower, or the applicable Loan Party, as tenant, together with landlord
consents, if required pursuant to the lease relating to such leased Mortgaged
Property and assurances, in form and substance reasonably satisfactory to the
Administrative Agent);
(B)    if requested by the Required Lenders, proper fixture filings under the
UCC or notices of security interest under the UCC for filing under the UCC in
the appropriate jurisdiction in which the parcel of Mortgaged Property is
located, necessary or desirable to perfect the security interests in fixtures
purported to be created by the Mortgage in favor of the Administrative Agent for
the benefit of the Secured Parties;
(C)    an opinion of counsel in the state in which such parcel of Mortgaged
Property is located and an opinion of counsel in the jurisdiction of formation
of the Loan Party entering into the relevant Mortgage, in each case, in form and
substance and from counsel reasonably satisfactory to the Administrative Agent;
(D)    a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to Mortgaged Properties located in the United
States or equivalent determination in any other jurisdiction with respect to
each parcel of Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance, duly executed by the Borrower
or the applicable Loan Party, and evidence of flood insurance, in the event any
such parcel of Mortgaged Property is located in a special flood hazard area);
(E)    Surveys and title insurance policies with respect to each Mortgaged
Property, in each case as and to the extent required by the Lenders in their
sole discretion; and
(F)    such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent;
(vi)    Notes executed by the Borrower in favor of each Lender requesting Notes;

NYI- 4560366v1156



--------------------------------------------------------------------------------




(vii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lenders may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(viii)    such documents and certifications as the Lenders may reasonably
require to evidence that each Loan Party is duly organized or formed, is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of formation and (x) in the case of the Borrower, also in
California, New York, Oregon, Missouri, New Hampshire and Washington, (y) in the
case of MEMC Pasadena, Inc., a Guarantor, also in Louisiana, and (z) in the case
of the Sun Edison LLC, a Guarantor, also in California, Oregon, Massachusetts,
Colorado, Maryland, Texas and New Jersey;
(ix)    a favorable opinion addressed to the Administrative Agent, the L/C
Issuer, and each Lender of (a) Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Loan Parties, with respect to (1) the enforceability of this
Agreement, each Note, the Guaranty and the Security Documents (other than the
Mortgages), (2) customary collateral issues, (3) no conflicts between this
Agreement and the Senior Unsecured Notes and (4) other matters customary for
similar transactions and (b) the general counsel of SunEdison, Inc. with respect
to due authorization and capacity of the Loan Parties and no conflicts between
this Agreement and any other material debt instruments or other material
contracts (if any) containing restrictive covenants (financial or otherwise) of
the Loan Parties, in each case of (a) and (b) satisfactory to the Lenders;
(x)    a certificate of a Responsible Officer of the Borrower:
(A)    either (x) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by each Loan
Party and the validity against each Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (y) stating that no such consents, licenses or approvals are so
required;
(B)    certifying that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; and
(C)    certifying pro forma compliance with the financial covenants in Section
7.11 after giving effect to the extensions of credit hereunder and the
incurrence of all other Indebtedness on the Closing Date;
(D)    certifying that (x) there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (y) there is no claim or proceeding initiated that purports or seeks
to adversely affect this Agreement, any other Loan Document or any other
material aspect of the transactions contemplated hereby;

NYI- 4560366v1157



--------------------------------------------------------------------------------




(xi)    a duly executed solvency certificate of the Chief Financial Officer of
the Borrower in form and substance reasonably satisfactory to the Lenders and
confirming the representation and warranty set forth in Section 5.19;
(xii)    certificates of insurance and/or other evidence, in each case in form
and substance reasonably satisfactory to the Lenders, demonstrating compliance
with the insurance requirements of this Agreement;
(xiii)    evidence that all obligations under the Existing Credit Agreement have
been or concurrently with the Closing Date will be paid in full, all commitments
thereunder terminated and reduced to zero, and all liens on any and all assets
of any Loan Party shall have been released;
(xiv)    evidence that all obligations under that certain Second Lien Credit
Agreement, dated as of September 28, 2012, among the Borrower, Goldman Sachs, as
administrative agent and each lender from time to time party thereto and loan
documents related thereto have been, or concurrently with the Closing Date will
be, paid in full, and all liens on any and all assets of any Loan Party shall
have been released; and
(xv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.
(c)    Prior to or simultaneously with the Closing Date, the Borrower shall have
issued the Senior Unsecured Notes and applied a portion of the proceeds thereof
to repay in full all of the $550 million of senior unsecured notes (due 2019) of
the Borrower outstanding immediately prior to the issuance of the Senior
Unsecured Notes.
(d)    Any fees required to be paid on or before the Closing Date shall have
been paid, including without limitation the fees set forth in the Fee Letter and
any other Loan Document.
(e)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:

NYI- 4560366v1158



--------------------------------------------------------------------------------




(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, such representation or warranty shall
be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied (or waived in accordance with Section 10.01)
on and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of

NYI- 4560366v1159



--------------------------------------------------------------------------------




any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (except Liens
created by the Security Documents), or require any payment to be made under (i)
any material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except (i)
the filings referred to in Section 5.20 or otherwise required in order to
perfect, record or maintain the security interests granted under the Security
Documents and (ii) those that, if not obtained or made, would not reasonably be
expected to have a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The most recently delivered unaudited consolidated balance sheets of the
Borrower and its Subsidiaries, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

NYI- 4560366v1160



--------------------------------------------------------------------------------




5.06    Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
5.08    Ownership of Property; Liens.
(c)    Each of the Borrower and each Subsidiary has good record and indefeasible
title in fee simple to, or valid leasehold interests in, all material real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as do not, and could not reasonably be expected to,
individually or in the aggregate, (i) interfere with the ability of the Borrower
or any Subsidiary, as applicable, to conduct its business as currently conducted
or to utilize such real property and assets for their intended purposes and or
(ii) materially detract from the value of the real property. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01, The real property of the Borrower and the Subsidiaries, taken
as a whole, is in good operating order, condition and repair (ordinary wear and
tear excepted).
(d)    Each of the Borrower and each Subsidiary has complied with all material
obligations under all material leases of real property to which it is a party,
and all such material leases are in full force and effect. Each of the Borrower
and each Subsidiary enjoys peaceful and undisturbed possession under all such
material leases to which it is a party.
(e)    As of the Closing Date, the Borrower has not received any written notice
of any pending, nor does the Borrower have actual knowledge of any contemplated,
condemnation proceeding affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.
(f)    The Mortgaged Property of the Borrower and the Subsidiaries is zoned in
all material respects to permit the uses for which such property is currently
being used. The present uses of such Mortgaged Property and the current
operations of the Borrower’s and each Subsidiaries’ business are not in material
violation in any material respect of any provision of any applicable building
codes, subdivision regulations, fire regulations, health regulations or building
and zoning by-laws, the violation of which, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.
(g)    As of the Closing Date, none of the Borrower or any of the Subsidiaries
is obligated under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein. No claim has been made and remains outstanding that any of the
Borrower’s or any Subsidiary’s use of any of its property does or may violate
the rights of

NYI- 4560366v1161



--------------------------------------------------------------------------------




any third party that, individually or in the aggregate, has had, or would
reasonably be expected to result in, a Material Adverse Effect.
5.09    Environmental Compliance.
(a)    The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of any Environmental Laws, Environmental
Liabilities and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower and its Subsidiaries have
reasonably concluded that such Environmental Laws, Environmental Liabilities and
claims would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and its
Subsidiaries are in compliance with all Environmental Laws and possess all
permits required for its operations pursuant to any Environmental Law, and (ii)
neither the Borrower nor its Subsidiaries are (A) conducting or funding any
investigation, remediation, remedial action or cleanup of any Hazardous
Materials or (B) subject to any pending, or to the knowledge of the Borrower,
threatened actions, suits, investigations, proceedings, claims or disputes
alleging that the Borrower or any of the Subsidiaries is in violation of any
Environmental Law or has any Environmental Liability.
5.10    Insurance. Schedule 5.10 sets forth a true, complete and accurate
description in reasonable detail and in all material respects of the global
insurance program maintained by the Borrower as of the Closing Date. The
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. All insurance maintained by the Borrower and its Subsidiaries is in
full force and effect, all premiums have been duly paid, and neither the
Borrower nor any Subsidiary has received notice of violation, invalidity or
cancellation thereof.
5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Borrower, there is no proposed tax assessment or other proceeding against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement.
5.12    ERISA Compliance.
(f)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section

NYI- 4560366v1162



--------------------------------------------------------------------------------




412 or 430 of the Code or Section 302 or 303 of ERISA, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code or Section 302 of ERISA has been made with respect to any Plan.
(g)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(h)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
5.13    Subsidiaries; Equity Interests. (a) As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party (or by such other Subsidiary as indicated on such schedule) in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens other
than Liens on Non-Recourse Subsidiaries permitted by Section 7.01(l). The
Borrower has no material equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable and, as of the Closing Date, except with respect to
the Senior Unsecured Notes and employee stock options issued in the ordinary
course, there are no outstanding warrants, options or other rights (including
derivatives) to purchase or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests (or any economic or
voting interests therein).
(b)    Other than consents that have been obtained, no consent of any Person,
including any general or limited partner, any other member or manager of a
limited liability company, any shareholder, any other trust beneficiary or
derivative counterparty, is necessary or reasonably desirable (from the
perspective of the secured party) in connection with the creation, perfection or
first priority status (or the maintenance thereof) of the security interest of
the Administrative Agent in any Equity Interests pledged to the Administrative
Agent under the Security Documents or the exercise by the Administrative Agent
or any Lender of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect of such Equity Interests (or
any economic or voting interest therein).

NYI- 4560366v1163



--------------------------------------------------------------------------------




5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock. No part
of the proceeds of any Committed Borrowing or any drawing under any Letter of
Credit will be used directly or indirectly to purchase or carry Margin Stock, or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or for any purpose that entails a violation of or that is inconsistent
with any of the provisions of Regulation T, U or X of the FRB.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940 or a “principal underwriter” of a “registered
investment company” (as such terms are defined in the Investment Company Act of
1940).
5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
5.17    Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of the Borrower is set forth on Schedule 10.02.
5.18    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own and have retained all rights to, or otherwise possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, Internet domain names, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, without
conflict with the rights of any other Person. To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

NYI- 4560366v1164



--------------------------------------------------------------------------------




5.19    Solvency. Both immediately before and immediately after the consummation
of the transactions on the Closing Date, each Loan Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.
5.20    Security Documents. Until terminated in accordance with the terms
thereof, each of the Security Documents creates, as security for the Obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and Lien on all of the Collateral subject thereto from time to time
(except for a perfection of a Lien on any Foreign IP Rights), in favor of the
Administrative Agent for the benefit of the Secured Parties referred to in the
Security Documents, superior to and prior to the rights of all third Persons and
subject to no other Liens (other than Liens permitted by Section 7.01 which
would not have priority over the Liens securing the Obligations, whether by
operation of Law or contract). No filings or recordings are required in order to
perfect the security interests created under any Security Document except for
filings or recordings required in connection with any such Security Document
which shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof (other than with
respect to any filings or recordings required to perfect the security interests
in Foreign IP Rights or in patents, trademarks, copyrights or other intellectual
property acquired after the Closing Date). All recording, stamp, intangible or
other similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.
5.21. [Reserved].    
5.22 Anti-Terrorism Laws; Foreign Corrupt Practices Act. (a) No Loan Party and,
to the knowledge of the Loan Parties, as of the date hereof, no Affiliate or
broker or other agent of any Loan Party (i) has violated or is in violation of
Anti-Terrorism Laws or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.
(b)     No Loan Party and to the knowledge of the Loan Parties, as of the date
hereof, no Affiliate or broker or other agent of any Loan Party acting or
benefiting in any capacity in connection with the Loans is currently subject to
any sanctions administered by OFAC or any other Governmental Authority under
Anti-Terrorism Laws. Borrower will not directly or indirectly use the proceeds
of the Loans or otherwise make available such proceeds to any person, for the
purpose of financing the activities of any person currently subject to any
sanctions administered by OFAC or any other Governmental Authority under
Anti-Terrorism Laws.
(c)     No Loan Party and, to the knowledge of the Loan Parties, as of the date
hereof, no broker or other agent of any Loan Party acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 5.22(b), (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

NYI- 4560366v1165



--------------------------------------------------------------------------------




(d)     No Loan Party nor any director or officer, nor to the knowledge of the
Loan Parties, as of the date hereof, any agent, employee or other person acting,
directly or indirectly, on behalf of any Loan Party, has, in the course of its
actions for, or on behalf of, any Loan Party, directly or indirectly (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.


ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(i)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2013), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
(j)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2014), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
(k)    [Reserved.]

NYI- 4560366v1166



--------------------------------------------------------------------------------




(l)    concurrently with the delivery of annual and quarterly financial
statements required by subparts (a) and (b) above, a reconciliation
demonstrating in reasonable detail the amount of Non-Recourse Project
Indebtedness of all Non-Recourse Subsidiaries, all such Non-Recourse Project
Indebtedness to be specifically identified to the applicable Non-Recourse
Subsidiary;
(m)    as soon as available, but in any event within 30 days after the end of
each fiscal month of the Borrower (i) commencing with the fiscal month ending
December 31, 2013, a consolidated cash balance statement of the Borrower and its
Subsidiaries as at the end of such fiscal month, certified by the chief
executive officer, president, chief financial officer, treasurer or controller
of the Borrower, and (ii) commencing with the fiscal month ending February 28,
2014, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal month, the related consolidated statements of income or
operations for such fiscal month and for the portion of the Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and consolidated cash flows for the portion of the
Borrower’s fiscal year then ended, in the case of each of the foregoing clauses
(i) and (ii) all in reasonable detail and prepared in accordance with the
Borrower’s past practice;
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    [reserved];
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending December 31, 2013), a duly completed
Compliance Certificate signed by the chief executive officer, president, chief
financial officer, treasurer or controller of the Borrower;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

NYI- 4560366v1167



--------------------------------------------------------------------------------




(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;
(g)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a list of all Subsidiaries of the Borrower; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent on behalf of any Lender
that requests delivery of such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the L/C Issuer and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC”

NYI- 4560366v1168



--------------------------------------------------------------------------------




as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly, and in any event within 3 days thereof, notify the
Administrative Agent:
(c)    when the Borrower or any Subsidiary has any knowledge of the occurrence
of any Default;
(d)    when a Responsible Officer of the Borrower has knowledge of any matter
that has resulted or would reasonably be expected to result in a Material
Adverse Effect, including (i) breach or non-performance of, or any default
under, a material Contractual Obligation of the Borrower or any Subsidiary; (ii)
any material dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws or related to any Environmental Liabilities; or
(iv) any significant adverse change in the Borrower’s or any Subsidiary’s
relationship with, or any significant event or circumstance which is in the
Borrower’s reasonable judgment likely to adversely affect the Borrower’s or any
Subsidiary’s relationship with, (A) any customer (or related group of customers)
representing more than 10% of the Borrower’s consolidated revenues during its
most recent fiscal year, or (B) any supplier which is material to the operations
of the Borrower and its Subsidiaries considered as an entirety;
(e)    when a Responsible Officer of the Borrower has knowledge of the
occurrence of any ERISA Event;
(f)    of material Dispositions of property or incurrence of material
Indebtedness; and
(g)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; and (c) all Indebtedness, as and
when due and payable, but subject

NYI- 4560366v1169



--------------------------------------------------------------------------------




to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) use a standard of care no lower than that typical in the
industry in the operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, and cause each insurance policy in the
Borrower’s global insurance program to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and to name the Administrative Agent on behalf of
the Secured Parties as additional insureds or loss payees, as applicable, and to
provide for not less than 10 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
6.09    Compliance with Environmental Laws. Without limitation of Section 6.08:
(b)    comply with all Environmental Laws applicable to the ownership, lease or
use of all real property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect, and promptly pay
or cause to be paid all costs and expenses incurred in connection with such
compliance or related to any Environmental Liabilities, except to the extent
that such compliance with Environmental Laws or Environmental Liabilities are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP;
(c)    keep or cause to be kept all such real property free and clear of any
Liens imposed pursuant to such Environmental Laws which are not permitted under
Section 7.01;

NYI- 4560366v1170



--------------------------------------------------------------------------------




(d)    neither generate, use, treat, store, release nor dispose of, nor permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any real property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, nor transport or permit the transportation
of Hazardous Materials to or from any such real property other than in
compliance with applicable Environmental Laws and in the ordinary course of
business in a manner not reasonably expected to result in any Environmental
Liabilities, except for such noncompliance as would not have, and which would
not be reasonably expected to have, a Material Adverse Effect; and
(e)    if required to do so under any applicable order of any Governmental
Authority or pursuant to any Environmental Law, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any real property owned, leased or operated by the Borrower or
any of its Subsidiaries in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that the Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP.
6.10    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP (or in the case of
Foreign Subsidiaries, an accounting system that can be readily converted to
GAAP) consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.
6.11    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Without limiting the generality of this Section 6.11, it is
understood and agreed that a financial advisor to the Administrative Agent is a
representative or an independent contractor of the Administrative Agent for all
purposes of this Section 6.11. The Borrower shall be deemed to have received
reasonable advance notice from the Administrative Agent (and its representatives
and independent contractors, including financial advisors) for all purposes of
this Section 6.11.
6.12    Use of Proceeds. Use the proceeds of the Credit Extensions solely to
issue the Letters of Credit on the Closing Date as set forth in Section
2.03(a)(i) and for general corporate purposes not in contravention of any Law or
any Loan Document.
6.13    Additional Subsidiary Guarantors and Grantors. Except in the event such
Person is a Non-Recourse Subsidiary or an Inactive Subsidiary, notify the
Administrative Agent at the time that any Person becomes a Domestic Subsidiary
or a First-Tier Foreign Subsidiary (the “New Subsidiary”), and within 45 days
thereafter (unless such time is extended by up to 90 additional days by the
Administrative Agent in its sole discretion):

NYI- 4560366v1171



--------------------------------------------------------------------------------




(b)    if the New Subsidiary is not an Excluded Solar Installation Subsidiary
and is a Domestic Subsidiary that constitutes a Material Subsidiary (subject in
any event to the last sentence of the definition of “Material Subsidiary”),
cause such New Subsidiary to (i) become a Guarantor by executing and delivering
to the Administrative Agent a Guaranty Joinder Agreement (or such other document
as the Administrative Agent shall reasonably deem appropriate for the purpose of
joining such New Subsidiary to the Guaranty); (ii) become a party to the Pledge
and Security Agreement by executing and delivering to the Administrative Agent a
Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such New Subsidiary to the Pledge and Security Agreement), (iii) execute
and deliver Mortgages with respect to real property (as and to the extent
required pursuant to Section 6.14(b)), and such other Security Documents as the
Administrative Agent may request; and (iv) take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in real property (as and to
the extent required pursuant to Section 6.14(b)) and the Collateral described in
the Pledge and Security Agreement and any other Security Document with respect
to such New Subsidiary, including the filing of Mortgages, UCC financing
statements, filings related to IP Rights, and such other filings in such
jurisdictions as may be required by such Mortgage or the Pledge and Security
Agreement or other Security Document or by law or as may be requested by the
Administrative Agent;
(c)    if any one or more Domestic Subsidiaries that owns any Equity Interest in
such New Subsidiary shall at such time constitute a Material Subsidiary by
virtue of part (b) of the definition of “Material Subsidiary” (but subject in
any event to the last sentence of the definition of “Material Subsidiary”) and
is not at such time a Guarantor, cause each such Domestic Subsidiary to (i)
become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty Joinder Agreement (or such other document as the Administrative Agent
shall reasonably deem appropriate for the purpose of joining such Domestic
Subsidiary to the Guaranty); (ii) become a party to the Pledge and Security
Agreement by executing and delivering to the Administrative Agent a Pledge and
Security Agreement Joinder (or such other document as the Administrative Agent
shall reasonably deem appropriate for the purpose of joining such Domestic
Subsidiary to the Pledge and Security Agreement); (iii) execute and deliver
Mortgages with respect to real property (as and to the extent required pursuant
to Section 6.14(b)), and such other Security Documents as the Administrative
Agent may request, and (iv) take such actions necessary or advisable to grant to
the Administrative Agent for the benefit of the Secured Parties a perfected
first priority security interest in real property (as and to the extent required
pursuant to Section 6.14(b)), and the Collateral described in the Pledge and
Security Agreement and any other Security Document with respect to such Domestic
Subsidiary, including the filing of Mortgages, UCC financing statements, filings
related to IP Rights, and such other filings in such jurisdictions as may be
required by such Mortgage or the Pledge and Security Agreement or other Security
Document or by law or as may be requested by the Administrative Agent;
(d)    if any Equity Interests of the New Subsidiary are owned by the Borrower
or any Guarantor that is at such time a party to the Pledge and Security
Agreement, cause the Borrower or such Guarantor to provide supplements,
schedules and updates to the Pledge and Security Agreement to cause such Equity
Interests to be pledged, or confirm the pledge thereof, in accordance with the
terms of the Pledge and Security Agreement, and to deliver such filings,
certificates, stock powers and other documents, all as are reasonably necessary
or desirable to perfect the Lien of the Administrative Agent for the benefit of
the Secured Parties in such Equity Interests; and

NYI- 4560366v1172



--------------------------------------------------------------------------------




(e)    in connection with the execution and delivery of any documents required
by clauses (a) through (c) above, unless specifically covered by a prior
delivery or waived by the Administrative Agent in its reasonable discretion, the
New Subsidiary and each other applicable Person shall deliver to the
Administrative Agent documents of the types referred to in Section 4.01(b)
(other than clauses (b)(iii) and (b)(x)) including favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(a) through (c) above), all in form, content and scope reasonably satisfactory
to the Administrative Agent.
In addition to the foregoing, and notwithstanding the exception therefor set
forth in the first sentence of this Section, if within 91 days after completion
of a solar installation any Solar Installation Subsidiary has not entered into a
Non-Recourse Project Indebtedness sale-leaseback or loan transaction with
respect to such solar installation and become a Non-Recourse Subsidiary, the
Borrower shall promptly inform the Administrative Agent of such fact and such
Solar Installation Subsidiary shall at such time constitute a New Subsidiary and
shall comply with the requirements of this Section for New Subsidiaries within
the times provided above, with the time for such compliance beginning on the
91st day after completion of such solar installation. If any such Solar
Installation Subsidiary has become a Guarantor in accordance with this Section
and later enters into, or informs the Administrative Agent that it intends to
enter into, Non-Recourse Project Indebtedness with respect to its solar
installation and become a Non-Recourse Subsidiary, then such Subsidiary shall be
released from its Guaranty and Security Documents, and the pledge of its Equity
Interest by its parent shall be released, in each case to the extent the pledge
of its Equity Interests or its continuing to be a Guarantor or its grant of a
Lien pursuant to the Security Documents would not be permitted by the terms of
such Non-Recourse Project Indebtedness, and the Administrative Agent is
expressly authorized by the Lenders to take such actions as are necessary to
effectuate each such release. Notwithstanding anything herein to the contrary,
no Foreign Subsidiary that is a Controlled Foreign Corporation shall become a
Guarantor or a Grantor.
It is the intent of the parties that each Material Subsidiary (other than any
Excluded Solar Installation Subsidiary) will be a Guarantor and a Grantor (as
defined in the Pledge and Security Agreement), and that each Guarantor shall be
a Grantor and shall pledge substantially all of its assets, including without
limitation all of its Equity Interests in any Domestic Subsidiary (including any
Solar Installation Subsidiary) and, subject to the limitations in the Pledge and
Security Agreement, in any First-Tier Foreign Subsidiary, and the foregoing
requirements shall be read in accordance with such intent. Notwithstanding
anything in this Section 6.13 to the contrary, no Person shall be required to
pledge any Equity Interests in any Non-Recourse Subsidiary to the extent any
pledge of such Equity Interests to any Person would be prohibited by the terms
of any Non-Recourse Project Indebtedness of such Non-Recourse Subsidiary.
Notwithstanding anything in this Section 6.13 to the contrary, any Subsidiary
(including any Inactive Subsidiary) that Guarantees any Indebtedness permitted
pursuant to Section 7.03(h) or (l) shall also Guarantee the Obligations pursuant
to the terms of this Agreement and the other Loan Documents.
6.14    Additional Collateral. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (1) any property described in
paragraph (b) of this Section 6.14 and (2) any property excluded from the
obligation to be made subject to a Lien pursuant to the Security Documents) as
to which the Administrative Agent, for the benefit of the Secured Parties, does
not have a perfected first priority Lien, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Pledge and Security Agreement or
such other documents as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit

NYI- 4560366v1173



--------------------------------------------------------------------------------




of the Secured Parties, a security interest in such property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property (subject to Liens permitted under Section 7.01),
including the filing of filings with respect to IP Rights (other than any
filings in any jurisdiction other than the U.S. to perfect a Lien on any Foreign
IP Rights), UCC financing statements, and other filings and in such
jurisdictions as may be required by the Pledge and Security Agreement, other
Security Documents or by law or as may be requested by the Administrative Agent.
(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (or owned by any Person at the time it becomes a
Loan Party), (a) if such Loan Party acquired such real property with the
intention to construct a solar facility thereon, but has not yet commenced such
construction within six months of such acquisition (unless a longer period is
agreed to by the Administrative Agent in its sole discretion), on such six month
anniversary of such acquisition or (b) if such Loan Party did not acquire such
real property with the intention to construct a solar facility thereon or if
such real property is owned by any Person at the time it becomes a Loan Party,
within 60 days after the date of acquisition of such real property or the date
such Person becomes a Loan Party, unless, in the case of each of clauses (a) and
(b) a longer period is granted by Administrative Agent in its sole discretion,
(i) execute and deliver a Mortgage, in favor of the Administrative Agent for the
benefit of the Secured Parties, covering such real property, (ii) deliver to the
Administrative Agent all information, documentation and certifications described
in Section 4.01(b)(ii) with respect to such real property, and (iii) deliver to
the Administrative Agent a certificate of a Responsible Officer of Borrower,
affirming the representations contained in Section 5.08 with respect to such
real property, except that all references to the “Closing Date” contained in
Section 5.08 shall instead be construed to refer to the date of delivery of such
certificate.    
6.15    Material Contracts. Perform and observe all the terms and provisions of
each contract containing material Contractual Obligations (each a “Material
Contract”) to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, and cause each of its Subsidiaries to do so, except,
in any case, where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
6.16    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to

NYI- 4560366v1174



--------------------------------------------------------------------------------




be a party, and cause each of its Subsidiaries to do so. Notwithstanding
anything to the contrary in this Agreement or in the Security Documents, neither
any Loan Party nor any Subsidiary shall have any obligation to perfect Liens in
any Foreign IP Rights.
6.17    Post-Closing Matters. The Borrower shall, and shall cause each other
Loan Party to, comply with the requirements set forth on Schedule 6.17 within
the time periods set forth therein (as any such period may be extended by the
Required Lenders in their sole discretion).
6.18    Lenders Meetings. The Borrower will, upon the request of the Required
Lenders, participate in a meeting of the Lenders once during each fiscal year to
be held at the Borrower’s corporate offices (or at such other location as may be
agreed to by the Borrower and the Required Lenders) at such time as may be
agreed to by Borrower and the Required Lenders.


ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(i)    Liens pursuant to any Loan Document;
(j)    Liens existing on the date hereof (x) listed on Schedule 7.01 or (y) that
do not secure or benefit obligations in excess of $250,000 individually or
$5,000,000 in the aggregate, and any renewals or extensions of any of the
foregoing, provided that (i) the property covered thereby is not changed, (ii)
the amount secured or benefited thereby is not increased except as contemplated
by Section 7.03(b), (iii) the direct or any contingent obligor with respect
thereto is not changed other than in connection with a transaction permitted by
Section 7.04, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
(k)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(l)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business, which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary, and which are (i) not overdue for a period of more
than 30 days after the Borrower or any Subsidiary obtained actual knowledge of
such Lien or (ii) being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
(m)    Liens (including pledges or deposits) to secure the performance of
statutory obligations, insurance, surety or appeal bonds, workers compensation
obligations, performance bonds or other

NYI- 4560366v1175



--------------------------------------------------------------------------------




obligations of a like nature incurred in the ordinary course of business,
(including Liens to secure letters of credit issued to assure payment of such
obligations);
(n)    deposits to secure the performance of bids, trade contracts, solar
incentive reservations, utility queue interconnection positions and leases (in
each case not constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
(o)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, either individually or in the aggregate, would
not reasonably be expected to (i) have a Material Adverse Effect, (ii) cause a
substantial and prolonged interruption or disruption of the business activities
of the Borrower and its Subsidiaries, considered as an entirety, as currently
conducted or (iii) materially detract from the value of any material real
property;
(p)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(q)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, and any interest or title of a lessor under any lease not in violation of
this Agreement;
(r)    Liens arising from the rights of lessors under leases (including sale and
leaseback transactions and financing statements regarding property subject to
lease) not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);
(s)    rights of setoff imposed by Law upon deposit of cash or securities in
favor of banks, securities intermediaries, commodities intermediaries, brokers
or dealers incurred in the ordinary course of business and accounts maintained
with such banks, securities intermediaries, commodities intermediaries, brokers
or dealers and the cash or securities in such accounts;
(t)    (A) Liens securing Indebtedness permitted under Section 7.03(f)(i);
provided that such Liens do not at any time encumber any property other than the
property of the applicable Non-Recourse Subsidiary owing such Indebtedness and
the Equity Interests in Non-Recourse Subsidiaries and (B) Liens securing
Indebtedness permitted under Section 7.03(f)(ii) and 7.03(i); provided that (i)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
(u)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower in a transaction permitted hereby; provided
that (i) such Liens were not created in contemplation of such merger,
consolidation or Investment, (ii) no such Liens extend to any assets other than
those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary, (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(g)(i) or
(g)(ii), and (iv) the aggregate outstanding principal amount of Indebtedness
secured by such Liens does not at any time exceed either (x) in the case of such
Indebtedness of all

NYI- 4560366v1176



--------------------------------------------------------------------------------




Domestic Subsidiaries, $25,000,000, or (y) in the case of such Indebtedness of
all Foreign Subsidiaries, $20,000,000 less the amount of Indebtedness of Foreign
Subsidiaries secured by Liens permitted by clause (n) below;
(v)    any Lien securing Indebtedness of a Foreign Subsidiary permitted by
Section 7.03(g)(ii) so long as the aggregate outstanding principal amount of
such Indebtedness secured by such Liens does not at any time exceed $20,000,000
less the amount of Indebtedness of Foreign Subsidiaries secured by Liens
permitted by clause (m) above;
(w)    licenses of intellectual property, including patents and trademarks held
by the Borrower or any of its Subsidiaries, not securing Indebtedness and not
interfering in any material respect with the business of Borrower and its
Subsidiaries, taken as a whole;
(x)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings; and
(y)    additional Liens so long as the aggregate amount secured by such Liens is
not in excess of $25,000,000.
7.02    Investments. Make any Investments, except:
(h)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(i)    advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(j)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(k)    (i) Investments by the Borrower and its Subsidiaries outstanding on the
date hereof and set forth on Schedule 7.02, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, and (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties;
(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(m)    Guarantees permitted by Section 7.03;
(n)    the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, if such purchase
or other acquisition is of Equity Interests, upon the consummation thereof, will
be wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(g):

NYI- 4560366v1177



--------------------------------------------------------------------------------




(i)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13;
(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;
(iii)    such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
(iv)    such purchase or other acquisition is not actively opposed by the Board
of Directors (or similar governing body) of the selling Person or the Person
whose equity interests are to be acquired, unless all of the Lenders
specifically approve or consent to such purchase or other acquisition in
writing;
(v)    immediately after giving effect to such purchase or other acquisition,
the pro forma Consolidated Leverage Ratio, determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby, shall not be greater than a ratio of 3.00 to 1.00;
(vi)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11 (in addition to compliance
with subpart (v) above), such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby; and
(vii)    at least ten Business Days (or such shorter period as the
Administrative Agent may agree) prior to the date on which any such purchase or
other acquisition is to be consummated, the Borrower shall have delivered to the
Administrative Agent and each Lender:
(A)    unless subpart (B) below applies, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying that all of the requirements set forth in
clause (vi) above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
(B)    in the event that the aggregate amount of all cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations

NYI- 4560366v1178



--------------------------------------------------------------------------------




to, and the aggregate amounts paid or to be paid under noncompete, consulting
and other affiliated agreements with, the sellers thereof, all write-downs of
property and reserves for liabilities with respect thereto and all assumptions
of debt, liabilities and other obligations in connection therewith) for all
purchases and other acquisitions (including such purchase or other acquisition)
during any fiscal year of the Borrower equals or exceeds $100,000,000, (x) a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the requirements set forth in clauses (v) and (vi) above have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition and setting forth in reasonable detail the calculations of
the Consolidated Leverage Ratio required by clause (v) above and the pro forma
compliance with the covenants set forth in Section 7.11 required by clause (vi)
above, and (y) audited (or, if the same are unavailable, unaudited) financial
statements for the acquired businesses for the most recent fiscal year;
(o)    Investments by the Borrower or any other Loan Party in any Foreign
Subsidiary that is not a Loan Party (including for this purpose Investments in
one or more Domestic Subsidiaries that are not Loan Parties that are then
further Invested by such Domestic Subsidiaries in a Foreign Subsidiary),
provided that (i) any such Investment shall be made solely for the purpose of
such Foreign Subsidiary making Capital Expenditures in the ordinary course of
its business, and (ii) in determining the amount of any Investment to be made
pursuant to this clause (h) the Borrower has used commercially reasonable
efforts to fund such Capital Expenditures by the applicable Foreign Subsidiary
with cash held by a Subsidiary that is not a Loan Party prior to utilizing this
clause (h), so long as such funding could not reasonably be expected to have an
adverse impact on the business or operations (including any tax impact) of the
Borrower and its Subsidiaries, individually or collectively;
(p)    Investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other Investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment, or (ii) as a result of
a foreclosure by the Borrower or any of its Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
(q)     Investments in Subsidiaries constituting Dispositions permitted by
Section 7.05(a)(ii) in connection with plant closures that, as of the Closing
Date, have been previously announced publicly in SEC filings by the Borrower;
(r)     Investments in an aggregate amount of up to $16,666,000 pursuant to that
certain Framework Agreement dated as of May 21, 2010 among Sun Edison LLC, FREI
Sun Holdings (Cayman) Ltd., FREI Sun Holdings (US) LLC, SunEdison Reserve
International, L.P. and SunEdison Reserve US, L.P;
(s)     Investments in an aggregate amount at any time outstanding not to exceed
$200,000,000 in the Samsung Joint Venture, but only so long as no Indebtedness
of the Samsung Joint Venture is recourse in any way to the Borrower or any of
its Subsidiaries;

NYI- 4560366v1179



--------------------------------------------------------------------------------




(t)    Investments in an aggregate amount at any time outstanding not to exceed
$50,000,000 in the JA Solar Joint Venture, but only so long as no Indebtedness
of the JA Solar Joint Venture is recourse in any way to the Borrower or any of
its Subsidiaries;
(u)    Investments in Solar Installation Subsidiaries and Non-Recourse
Subsidiaries made after the Closing Date, having an aggregate fair market value
(measured on the date each such Investment was made or the date on which such
Non-Recourse Subsidiary became a Non-Recourse Subsidiary, as applicable, and
without giving effect to subsequent changes in value), when taken together with
all other Investments made pursuant to this clause (n) that are at the time
outstanding, not to exceed 15.0% of the consolidated total assets of the
Borrower and its Subsidiaries as of the most recent fiscal quarter end for which
a consolidated balance sheet of the Borrower and its Subsidiaries has been
delivered to the Administrative Agent, all calculated on a consolidated basis in
accordance with GAAP; it being understood that the amount of any particular
Investment in any particular Non-Recourse Subsidiary will be reduced by the
amount that Loan Parties have received from such Non-Recourse Subsidiary in
respect of such Investment in cash, whether as a cash return from the sale or
lease of their interest in such Non-Recourse Subsidiary or by way of a dividend
or other distribution from such Non-Recourse Subsidiary in respect of that
Investment;
(v)    other Investments not exceeding $100,000,000 in the aggregate outstanding
at any time;
(w)    Investments in a joint venture identified to the Administrative Agent
prior to the Closing Date in an aggregate amount not to exceed $340,000,000
after the Closing Date so long as on the last day of the fiscal quarter
immediately prior to the date of such Investment, the Net Joint Venture
Investment Amount was positive and the Borrower shall have delivered to the
Administrative Agent a certificate certifying as to the Net Joint Venture
Investment Amount and containing the calculations thereof (in reasonable
detail); and
(x)    Investments in Convertible Bond Hedge Transactions.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(d)    Indebtedness under the Loan Documents;
(e)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor (including any Guarantees by any Subsidiaries) with respect
thereto is not changed other than in connection with a transaction permitted by
Section 7.04 between and among Subsidiaries none of which are Guarantors, or all
of which are Guarantors, prior to such transaction, and (iii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any

NYI- 4560366v1180



--------------------------------------------------------------------------------




such refinancing, refunding, renewing or extending Indebtedness does not exceed
the then applicable market interest rate;
(f)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary, provided that
(i) the aggregate outstanding amount of Indebtedness (other than Specified
Surety Bonds) of a Subsidiary that is not a Loan Party that is Guaranteed by the
Borrower or any other Loan Party shall not exceed $20,000,000 at any time and
(ii) this subpart (c) shall not permit any Guarantee by the Borrower or any
Subsidiary of any Indebtedness permitted by Section 7.03(b), 7.03(h) or 7.03(l),
which such Indebtedness (and the Guarantees thereof) shall be governed solely by
Section 7.03(b), 7.03(h) or 7.03(l), as applicable;
(g)    Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Subsidiary of the Borrower, which Indebtedness shall (i) not exceed $5,000,000
in the aggregate at any time outstanding in the case of Indebtedness owed by a
Loan Party to a Subsidiary that is not a Loan Party, (ii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent and (iii)
be otherwise permitted under the provisions of Section 7.02;
(h)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly managing or mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
(i)    so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, Indebtedness in respect of (i)
Non-Recourse Project Indebtedness of a Non-Recourse Subsidiary, and (ii) capital
leases and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(l) in an aggregate amount (for all
Indebtedness described in this subpart (ii)) at any one time outstanding not to
exceed $50,000,000;
(j)    Indebtedness not otherwise permitted by the foregoing clauses or clause
(h) below incurred by any Subsidiary, including Indebtedness of any Person that
becomes a Subsidiary of the Borrower after the date hereof in accordance with
the terms of Section 7.02(g) (so long as such Indebtedness is existing at the
time such Person becomes a Subsidiary of the Borrower and was not incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower),
in an aggregate principal amount at any time outstanding not to exceed:
(i)    with respect to all Domestic Subsidiaries, $25,000,000;
(ii)    with respect to all Foreign Subsidiaries, the sum of (x) $25,000,000
plus (y) an additional $25,000,000 incurred or outstanding solely with respect
to trade letters of credit, bankers’ acceptances, bank guaranties and similar
instruments in the ordinary course of business;

NYI- 4560366v1181



--------------------------------------------------------------------------------




(iii)    with respect to all Subsidiaries, an additional $25,000,000 of
unsecured Indebtedness (in addition to the limits set forth in subclauses (g)(i)
and (g)(ii) above) of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.02(g) (so long as such
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower and was not incurred solely in contemplation of such Person’s becoming
a Subsidiary of the Borrower);
(k)    unsecured Indebtedness, so long as (A) immediately before and immediately
after giving pro forma effect to any such Indebtedness, no Default shall have
occurred and be continuing, (B) immediately after giving pro forma effect to any
such Indebtedness, the pro forma Consolidated Leverage Ratio, determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby and remained outstanding, shall be less than or equal to 2.00 to 1.00,
(C) no such Indebtedness shall be guaranteed by any Subsidiary of a Loan Party
other than such Subsidiaries that are Guarantors of the Obligations, (D) such
Indebtedness shall have a maturity date not earlier than a date that is 180 days
after the Maturity Date, (E) such Indebtedness shall be subject to financial and
other covenants, if any, that are no more restrictive than the covenants
contained in this Agreement, and (F) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent;
(i)    so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, (i) Indebtedness in respect of
capital leases, in connection with a power purchase agreement with Duke Energy
Carolinas, LLC, to a Subsidiary of Sun Edison for fixed or capital assets within
the limitations set forth in Section 7.01(l) in an aggregate amount at any one
time outstanding not to exceed $37,000,000, and any refinancings, refundings,
renewals or extensions thereof and (ii) Guarantees by the Borrower in respect of
such Indebtedness; provided that (A) the Indebtedness permitted by this clause
(i) shall be governed solely by this clause, notwithstanding the applicability
of other clauses to the Indebtedness permitted hereby and (B) with respect to
any refinancings, refundings, renewals or extensions (1) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (2) the direct obligor is not a Loan Party and (3) the
terms relating to principal amount, amortization, maturity, and collateral (if
any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extended Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(j)    Indebtedness in the form of unsecured Performance Letters of Credit that
do not constitute Letters of Credit in an aggregate amount at any time
outstanding, when added to all other Performance Guaranties, not to exceed the
Performance Guaranty Limit;
(k)    Guarantees and other Indebtedness in respect of Specified Surety Bonds;
and

NYI- 4560366v1182



--------------------------------------------------------------------------------




(l)    unsecured Indebtedness under the Senior Unsecured Notes and Guarantees
thereof by the Guarantors, in aggregate principal amount not to exceed
$1,200,000,000, and any refinancings, refundings, renewals or extensions thereof
(such Senior Unsecured Notes and Guarantees thereof, and any refinancing,
refunding, renewals or extensions thereof, the “Convertible Bond Indebtedness”);
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, (ii) the direct or any
contingent obligor (including any Guarantees by any Subsidiaries) with respect
thereto is not changed other than in connection with a transaction permitted by
Section 7.04 between and among Subsidiaries none of which are Guarantors, or all
of which are Guarantors, prior to such transaction, and (iii) the terms relating
to principal amount, amortization, maturity, and other material terms taken as a
whole, of any such Indebtedness refinancing, refunding, renewing or extending
the Senior Unsecured Notes, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Senior Unsecured Notes (it being understood that
differences between the conversion rate of the Senior Unsecured Notes and the
conversion rate of any such Indebtedness constituting Convertible Bond
Indebtedness shall not be deemed to be less favorable in any material respect to
the Loan Parties or the Lenders), such refinancing, refunding, renewing or
extending Indebtedness shall be unsecured, and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then-applicable market interest rate. No Senior Unsecured Notes shall
be guaranteed by any Subsidiary of a Loan Party other than such Subsidiaries
that are Guarantors of the Obligations;
(m)    Indebtedness in respect of letters of credit issued prior to the Closing
Date under the Existing Credit Agreement; and
(n)    other unsecured Indebtedness in an amount not to exceed (i) prior to the
satisfaction (or due waiver) of all obligations set forth on Schedule 6.17,
$5,000,000 at any one time outstanding and (ii) from and after the satisfaction
(or due waiver) of all obligations set for on Schedule 6.17, $50,000,000 at any
one time outstanding.
Notwithstanding anything else to the contrary, no Loan Party shall incur any
additional Indebtedness under clauses (c), (d), (e) (except in connection with
Indebtedness permitted by clause (f)), (g) through (i) of this Section 7.03 from
and after the Closing Date until the satisfaction (or due waiver) of all
obligations set forth on Schedule 6.17. From and after the satisfaction (or due
waiver) of all obligations set forth on Schedule 6.17, any and all Indebtedness
incurred under clauses (c), (d), (e) (except in connection with Indebtedness
permitted by clause (f), (g) through (i) and (n) of this Section 7.03, in excess
of $50,000,000 which is available to the Borrower in cash shall be applied
pursuant to Section 2.05(h).
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any

NYI- 4560366v1183



--------------------------------------------------------------------------------




Subsidiary that is a Guarantor is merging with a Subsidiary that is not a
Guarantor, the continuing or surviving Person shall either be the Guarantor or
such Person shall be a Material Subsidiary and such Person (and, if applicable,
its Domestic Subsidiaries) shall have complied with the provisions of Section
6.13 (without regard to the time limits otherwise set forth therein) prior to or
at the time of consummation of such transaction;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary that is a Guarantor, then either (i) such Disposition must constitute
an Investment permitted by Section 7.02(d)(iv) or (ii) the transferee must be
the Borrower, another Subsidiary that is a Guarantor, or a Material Subsidiary
and such Person (and, if applicable, its Domestic Subsidiaries) shall have
complied with the provisions of Section 6.13 (without regard to the time limits
otherwise set forth therein) prior to or at the time of consummation of such
Disposition;
(c)    the Borrower and its Subsidiaries may enter into such mergers,
consolidations, amalgamations and similar transactions as are reasonably
necessary to consummate a purchase or other acquisition permitted by, and made
in accordance with the terms of, Section 7.02(g); provided that if in any such
transaction a Guarantor will be merged with or into any other Person, such
Person shall be a Material Subsidiary and such Person (and, if applicable, its
Domestic Subsidiaries) shall have complied with the provisions of Section 6.13
(without regard to the time limits otherwise set forth therein) prior to or at
the time of consummation of such transaction; and
(d)    the Borrower and its Subsidiaries may consummate the Permitted
Reorganization.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(c)    Dispositions of (i) surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business, and (ii)
machinery and equipment from the Borrower or a Subsidiary to the Borrower or a
Subsidiary in the ordinary course of business in connection with the management
of the manufacturing facilities and operations of the Borrower and its
Subsidiaries;
(d)    Dispositions of inventory in the ordinary course of business;
(e)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(f)    Dispositions of property by any Subsidiary to the Borrower or by the
Borrower or any Subsidiary to a wholly-owned Subsidiary; provided that if the
transferor of such property is a Guarantor, either (i) such Disposition must
constitute an Investment permitted by Section 7.02(d)(iv) or (ii) the transferee
must be the Borrower, another Subsidiary that is a Guarantor, or a Material
Subsidiary and such Person (and, if applicable, its Domestic Subsidiaries) shall
have complied with the provisions of Section 6.13 (without regard to the time
limits otherwise set forth therein) prior to or at the time of consummation of
such Disposition;
(g)    Dispositions permitted by Section 7.04;

NYI- 4560366v1184



--------------------------------------------------------------------------------




(h)    Dispositions by Non-Recourse Subsidiaries of (i) property pursuant to
sale-leaseback transactions constituting Non-Recourse Project Indebtedness, (ii)
their interests in solar projects, and (iii) residual revenue streams related to
solar projects;
(i)    Dispositions of (i) any property, land or building (including any related
receivables or other intangible assets) of the Borrower or any Subsidiary to any
Person which is not a Subsidiary of the Borrower, or (ii) the entire capital
stock (or other equity interests) and Indebtedness of any Subsidiary owned by
the Borrower or any other Subsidiary to any Person which is not a Subsidiary of
the Borrower (including by merger or consolidation with a Person which is not a
Subsidiary of the Borrower); provided that: (A) the consideration for such
Disposition represents fair market value for such Disposition; (B) in the case
of any such Disposition involving consideration in excess of $50,000,000, at
least five Business Days prior to the date of completion of such Disposition the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed on behalf of the Borrower by a Responsible Officer, which
certificate shall contain (1) a description of the proposed Disposition, the
date such Disposition is scheduled to be consummated, the estimated purchase
price or other consideration for such Disposition, (2) a certification that no
Default or Event of Default has occurred and is continuing, or would result from
consummation of such Disposition, (3) (if requested by the Administrative Agent)
a certified copy of the draft or definitive documentation pertaining thereto and
(4) a reasonably detailed calculation demonstrating compliance with subpart (C)
below and that immediately after giving effect to such Disposition, the Borrower
and its Subsidiaries shall be in pro forma compliance with all of the covenants
set forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Disposition had
been consummated as of the first day of the fiscal period covered thereby; and
(C) the aggregate amount of all assets Disposed of pursuant to this Section
7.05(g) during any fiscal year of the Borrower shall not have contributed more
than 10% of Consolidated EBITDA of the Borrower and its Subsidiaries for the
most recently ended fiscal year;
(j)    Dispositions not otherwise contemplated by the foregoing clause (g) in
this Section and necessary for the Borrower’s or relevant Subsidiary’s ordinary
business activities in an aggregate amount not to exceed $15,000,000 in the
aggregate in any fiscal quarter of the Borrower or such relevant Subsidiary; and
(k)    Dispositions of intellectual property and inventory in connection with
the joint venture permitted by Section 7.02(p).
provided that any Disposition pursuant to this Section 7.05 shall be for fair
market value (as determined by the Borrower in its reasonable judgment).


7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (other than in the case of subsection (a) below), so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(h)    each Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any other Loan Party or any Subsidiary thereof ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

NYI- 4560366v1185



--------------------------------------------------------------------------------




(i)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(j)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(k)    the Borrower may make Restricted Payments pursuant to and in accordance
with its stock option, stock purchase and other benefit plans of general
application to management, directors or other employees of the Borrower and its
Subsidiaries, as adopted or implemented in the ordinary course of the Borrower’s
business;
(l)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make other Restricted Payments in an aggregate amount not to
exceed $5,000,000 since the Closing Date;
(m)    the Borrower may make Restricted Payments in accordance with the terms of
the Senior Unsecured Notes Indentures and the terms of any other Convertible
Bond Indebtedness permitted under Section 7.03(l);
(n)    the Borrower may make Restricted Payments in connection with (including,
without limitation, purchases of) Convertible Bond Hedge Transactions; and
(o)    the Borrower may make Restricted Payments to exercise, settle or
terminate the Warrant Transactions.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Guarantor or between and
among any Guarantors.
7.09    Burdensome Agreements. Enter into, incur or permit to exist or become
effective any Contractual Obligation that:
(a)    limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Subsidiary Guarantor, to make or repay intercompany loans or
advances, or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person (other than a negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.03(f)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness); provided that the foregoing

NYI- 4560366v1186



--------------------------------------------------------------------------------




shall not prohibit any such limitation or restriction contained in (A) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (B) customary provisions restricting assignment of, or
sublicensing under, any licensing agreement entered into in the ordinary course
of business, (C) any agreement or instrument governing any Indebtedness of any
Foreign Subsidiary of the Borrower permitted pursuant to Section 7.03, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, so long as any such restriction affects only such Foreign
Subsidiary and does not in any manner affect the Borrower or any Domestic
Subsidiary, (D) any Contractual Obligation of a Subsidiary of Sun Edison that is
not a Guarantor so long as (i) any restriction on Liens or Guarantees does not
extend to any entity or assets other than the Subsidiary that is a party to such
Contractual Obligation and its assets and (ii) any restriction or limitation on
dividends, or the making or repayment of intercompany loans, shall only apply to
such Subsidiary and its Subsidiaries and shall be taken into account in
measuring the Liquidity Amount at any time, or (E) any agreement governing or
evidencing Non-Recourse Project Indebtedness of a Non-Recourse Subsidiary
permitted under Section 7.03(f)(i) so long as no such restriction or limitation
extends to any Person other than such Non-Recourse Subsidiary (including its
Subsidiaries that are Non-Recourse Subsidiaries); or
(b)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except to the
extent of obligations that, individually or in the aggregate, are not material
to the Borrower or any Subsidiary.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)     Consolidated Leverage Ratio.     Permit the Consolidated Leverage Ratio
as of the last day of any fiscal quarter to be greater than 3.50 to 1.00.
(b)     Liquidity Amount. Permit the Liquidity Amount of the Borrower as of the
last day of any fiscal quarter to be less than $400 million.
7.12    Amendments to Organizational Documents. Amend, modify or waive any of
its rights under any of its Organization Documents, to the extent that such
amendment, modification or waiver would be materially adverse to the interests
of the Lenders.
7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.14    Prepayment of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
unsecured Indebtedness incurred pursuant to Section 7.03(h) or 7.03(l) (other
than as permitted pursuant to Section 7.03(l) or any redemption or conversion
(and the satisfaction by the Borrower of its obligations in connection
therewith) required by the terms of any Convertible Bond Indebtedness).

NYI- 4560366v1187



--------------------------------------------------------------------------------




7.15    Amendment of Indebtedness. Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Indebtedness set forth in Schedule 7.03, or any term or condition of any Senior
Unsecured Notes except for any refinancing, refunding, renewal or extension
thereof permitted by Section 7.03(b), or, with respect to Senior Unsecured
Notes, Section 7.03(l) (it being understood that adjustments to the conversion
rate (howsoever defined) of any Convertible Bond Indebtedness pursuant to its
terms shall not be deemed to constitute an amendment, modification, or change in
any term or condition of such Indebtedness).




ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(y)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C-BA Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any
L/C-BA Obligation, any fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or
(z)    Specific Covenants. Any event constituting an “Event of Default” under
any other Loan Document occurs or the Borrower fails to perform or observe any
term, covenant or agreement (i) contained in any of Section 6.05, 6.11, 6.12, or
6.13, or Article VII (other than Section 7.02(p)), (ii) contained in any of
Section 6.01, 6.02, 6.03 or 6.09(d) and such failure continues for 15 days after
the earlier of (x) knowledge thereof by any Responsible Officer or (y) receipt
by the Borrower of a Notice of Default with respect thereto, or (iii) contained
in Section 6.17 within 120 days from the Closing Date; or
(aa)    Other Defaults. Any Loan Party fails to perform or observe any covenant
or agreement in Section 7.02(p) or any other covenant or agreement (not
otherwise specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (x) knowledge thereof by any Responsible Officer or
(y) receipt by the Borrower of a Notice of Default with respect thereto; or
(bb)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, with respect to any representation or
warranty that is itself modified or qualified by materiality or a “Material
Adverse Effect” standard, in any respect) when made or deemed made; or
(cc)    Cross-Default. (i) Other than with respect to Non-Recourse Project
Indebtedness, so long as no claim with respect thereto is made against any
Subsidiary other than the Non-Recourse Subsidiary primarily liable therefor, the
Borrower or any Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under

NYI- 4560366v1188



--------------------------------------------------------------------------------




Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $35,000,000,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee described in clause (A) above or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (other than any required repurchase or offer to
purchase Convertible Bond Indebtedness upon the occurrence of a “Fundamental
Change” (as defined in the Senior Unsecured Notes Indentures (it being
understood for the avoidance of doubt, that conversions of Convertible Bond
Indebtedness in accordance with its terms, and the satisfaction by the Borrower
of its obligations in connection therewith, shall not constitute an Event of
Default)), or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract or
Convertible Bond Hedge Transaction an Early Termination Date (as defined in such
Swap Contract or Convertible Bond Hedge Transaction, as applicable) resulting
from (A) any event of default under such Swap Contract or Convertible Bond Hedge
Transaction, as applicable, as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract or Convertible Bond Hedge
Transaction, as applicable) or (B) any Termination Event (as so defined) under
such Swap Contract or Convertible Bond Hedge Transaction, as applicable as to
which the Borrower or any Subsidiary is an Affected Party (as so defined) and,
in either event, the Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the $35,000,000; or
(dd)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(ee)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(ff)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material

NYI- 4560366v1189



--------------------------------------------------------------------------------




Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(gg)    ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to such Plan, such Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(hh)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(ii)    Liens. Any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents; or
(jj)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the written request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(l)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C-BA Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(m)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(n)    require that the Borrower Cash Collateralize the L/C-BA Obligations (in
an amount equal 102.5% of the then Outstanding Amount thereof); and
(o)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States or an Event of Default occurs

NYI- 4560366v1190



--------------------------------------------------------------------------------




under Section 8.01(f) or 8.01(g), the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C-BA Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C-BA
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C-BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit-BA Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit-BA Fees and interest on the Loans and L/C-BA Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C-BA Borrowings and (b) Cash Collateralize that
portion of L/C-BA Obligations composed of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them and (c)
payment of the maximum amount of all Bankers’ Acceptances then outstanding, such
payment to be for the account of the L/C Issuer (or to the extent the Lenders
have theretofore funded their participations in any such Bankers’ Acceptance,
ratably among such Lenders in accordance with their Applicable Percentage); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX    
ADMINISTRATIVE AGENT

NYI- 4560366v1191



--------------------------------------------------------------------------------




9.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Deutsche Bank
AG New York Branch to act on its behalf as the administrative agent and
collateral agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have any rights as a third party beneficiary of
any of such provisions. In performing its functions and duties hereunder, each
of the Administrative Agent and the L/C Issuer, shall act solely as an agent of
the Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(l)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(m)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
(n)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

NYI- 4560366v1192



--------------------------------------------------------------------------------




(d)    The Administrative Agent shall not be required to expend or risk any of
its own funds or otherwise incur any liability, financial or otherwise, in the
performance of any of duties hereunder or under any other Loan Document or in
the exercise of any of its rights or powers.


(e)    In no event shall the Administrative Agent be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Administrative Agent have been advised of the likelihood of such
loss or damage and regardless of the form of action.


(f)    The Administrative Agent shall not be liable for any error of judgment
made in good faith unless it shall be conclusively determined by the final
judgment of a court of competent jurisdiction, no longer subject to appeal or
review, that the Trustee was grossly negligent in ascertaining the pertinent
facts;


(g)     Before the Administrative Agent acts or refrains from acting, it may
require a certificate of an officer of any Person and/or an opinion of counsel.
The Administrative Agent shall not be liable for any action it takes or omits to
take in good faith in reliance on such certificate or opinion.


(h)     The Administrative Agent shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers.


(i)     The rights, privileges, protections, immunities and benefits given to
the Administrative Agent, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by (A) the Administrative
Agent in each document related hereto to which it is a party and (B) the entity
serving as the Administrative Agent in each of its capacities hereunder and in
each of its capacities as under any related document whether or not specifically
set forth therein and each agent, custodian and other Person employed to act
hereunder and under any related document, as the case may be.


(j)     The Administrative Agent may, from time to time, request that any party
hereto deliver a certificate (upon which the Administrative Agent may
conclusively rely) setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Agreement or any related document together with a specimen signature of such
authorized officers; provided, however, that from time to time, such party
hereto may, by delivering to the Administrative Agent a revised certificate,
change the information previously provided by it pursuant to this Section 10(j),
but the Administrative Agent shall be entitled to conclusively rely on the then
current certificate until receipt of a superseding certificate.


(k)     The Administrative Agent shall not have any duty or responsibility in
respect of (i) the acquisition or maintenance of any insurance or (iii) the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied.


(l)     The Administrative Agent shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
direction of any of the Lenders pursuant to the provisions of this Agreement or
any related document, unless such Lenders shall have offered to the
Administrative Agent security, indemnity or prefunding satisfactory to the
Administrative Agent, in its sole discretion, against

NYI- 4560366v1193



--------------------------------------------------------------------------------




the losses, costs, expenses (including attorneys’ fees and expenses) and
liabilities that might be incurred by the Administrative Agent in compliance
with such request, order or direction.


(m)     If the Administrative Agent requests instructions from the Borrower or
the Lenders with respect to any action or omission in connection with this
Agreement, the Administrative Agent shall be entitled (without incurring any
liability therefor) to refrain from taking such action and continue to refrain
from acting unless and until the Administrative Agent shall have received
written instructions from the Borrower or the applicable Lenders, as applicable,
with respect to such request.


(n)     In order to comply with laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering
(“Applicable Law”), the Administrative Agent is required to obtain, verify and
record certain information relating to individuals and entities which maintain a
business relationship with the Administrative Agent. Accordingly, each of the
parties agrees to provide to the Administrative Agent upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Administrative Agent to comply with Applicable
Law.


(o)     The Administrative Agent shall not be liable for failing to comply with
its obligations under this Agreement in so far as the performance of such
obligations is dependent upon the timely receipt of instructions and/or other
information from any other Person which are not received or not received by the
time required.


(p)     The Administrative Agent shall not be required to take any action under
this Agreement or any related document if taking such action (i) would subject
the Administrative Agent to a tax in any jurisdiction where it is not then
subject to a tax, or (ii) would require the Administrative Agent to qualify to
do business in any jurisdiction where it is not then so qualified.


(q)     The Administrative Agent shall not incur any liability for not
performing or any delay in performing any act or fulfilling any duty, obligation
or responsibility hereunder by reason of any occurrence beyond the control of
any the Administrative Agent (including but not limited to any act or provision
of any present or future law or regulation or governmental authority, any act of
God or war, civil unrest, local or national disturbance or disaster, any act of
terrorism, the unavailability of communications or computer facilities, the
failure of equipment or interruption of communications or computer facilities,
or the unavailability of the Federal Reserve Bank wire or facsimile or other
wire or communication facility).


(r)    The Administrative Agent shall not have any duty or responsibility in
respect of (i) any recording, filing, or depositing of this Agreement, the
Pledge and Security Agreement or any other agreement or instrument, monitoring
or filing any financing statement or continuation statement evidencing a
security interest, the maintenance of any such recording, filing or depositing
or to any re-recording, re-filing or re-depositing of any thereof, or otherwise
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to any collateral, (ii) the
acquisition or maintenance of any insurance or (iii) the payment or discharge of
any tax, assessment, or other governmental charge or any lien or encumbrance of
any kind owing with respect to, assessed or levied against, any part of any
Collateral.



NYI- 4560366v1194



--------------------------------------------------------------------------------




(s)    Every provision of this Agreement or any related document relating to the
conduct or affecting the liability of or affording protection to the
Administrative Agent shall be subject to the provisions of this Article 9.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent and the Administrative Agent shall not be responsible for
the misconduct or negligence of, or for the supervision of, any agents,
custodians, nominees or attorneys appointed with due care. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities

NYI- 4560366v1195



--------------------------------------------------------------------------------




in connection with the syndication of the credit facilities provided for herein
as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may petition a court
of competent jurisdiction to appoint a successor; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no bookrunner, arranger, syndication agent or documentation agent shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

NYI- 4560366v1196



--------------------------------------------------------------------------------




9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C-BA Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(g)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C-BA Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(h)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations and other obligations not then payable
which expressly survive termination) and the expiration or termination of all
Letters of Credit and Bankers’ Acceptances (other than Letters of Credit and
Bankers’ Acceptances as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any Disposition permitted
hereunder, (iii) in connection with a release made as a result of a Subsidiary
becoming a Non-Recourse Subsidiary in a transaction described in Section 6.13,
or (iv) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

NYI- 4560366v1197



--------------------------------------------------------------------------------




(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l); and
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person either (i) ceases to be a Subsidiary as a result of a transaction
permitted hereunder, or (ii) becomes a Non-Recourse Subsidiary in a transaction
described in Section 6.13.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required under Section 10.01) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.
No Lender or Affiliate of a Lender that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
9.11    Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any other reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any all expenses incurred,
unless such amounts have been indemnified by any Loan Party or the relevant
Lender
9.12    Successor Administrative Agent by Merger, Conversion or Consolidation.
Notwithstanding anything to the contrary contained herein or in any related
document, any entity into which the Administrative Agent may be merged or
converted or with which it may be consolidated, or any entity resulting from any
merger, conversion or consolidation to which the Administrative Agent shall be a
party, or any corporation succeeding to the business of the Administrative Agent
shall be the successor of the Administrative Agent hereunder without the
execution or filing of any paper with any Person or any further act on the part
of any Person.


ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each

NYI- 4560366v1198



--------------------------------------------------------------------------------




such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(e)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(f)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(g)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments, if any) of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Aggregate Commitments hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(h)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C-BA Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit-BA Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C-BA Borrowing or to reduce any fee payable
hereunder;
(i)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(j)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(k)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(l)    release all or substantially all of the value of the Guaranty or all or
substantially all of the Collateral without the written consent of each Lender,
except to the extent the release of any Guarantee by any Guarantor pursuant to
the Guaranty or the release of Collateral is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit or Bankers’ Acceptance issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) any of the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
respective parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (i) the

NYI- 4560366v1199



--------------------------------------------------------------------------------




Commitment of such Lender may not be increased or extended without the consent
of such Lender, (ii) the outstanding principal amount of Loans and other
Obligations owing to such Lender may not be reduced, other than as a result of
payment thereof, without the consent of such Lender, and (iii) the rate of
interest specified herein applicable to any Loans of such Lender may not be
reduced without the consent of such Lender except in connection with a reduction
of such rate of interest applicable to all Lenders made in accordance with
subpart (d) of the first proviso above (with respect to which such Defaulting
Lender shall not be entitled to vote).


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


10.02    Notices; Effectiveness; Electronic Communication.
(o)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(p)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by

NYI- 4560366v11100



--------------------------------------------------------------------------------




electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(q)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(r)    Change of Address, Etc. The Borrower, the Administrative Agent and the
L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

NYI- 4560366v11101



--------------------------------------------------------------------------------




(s)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the L/C Issuer, and the other Secured Parties; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender or other
Secured Party from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with

NYI- 4560366v11102



--------------------------------------------------------------------------------




the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out of pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(g)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses (other than anticipated profits), claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan, Letter of
Credit or Bankers’ Acceptance or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit or a Bankers’ Acceptance if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(h)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing

NYI- 4560366v11103



--------------------------------------------------------------------------------




acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(j)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(k)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(c)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby and
thereby, except that neither the Borrower nor any other

NYI- 4560366v11104



--------------------------------------------------------------------------------




Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(d)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C-BA Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(iv)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(v)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(vi)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

NYI- 4560366v11105



--------------------------------------------------------------------------------




(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(vii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any other documents or information, including
without limitation related to Taxes, reasonably requested by the Administrative
Agent. Reasonably promptly after receipt thereof, the Administrative Agent shall
provide to the Borrower a copy of each Assignment and Assumption that is not
required to be executed by the Borrower.
(viii)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(ix)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.



NYI- 4560366v11106



--------------------------------------------------------------------------------




(e)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C-BA Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C-BA Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under this Agreement (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant's interest in any Loan
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(g)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to

NYI- 4560366v11107



--------------------------------------------------------------------------------




such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(i)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time the L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (b) above, the L/C Issuer may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such entity as L/C Issuer. If the L/C Issuer resigns
as L/C Issuer, such retiring L/C Issuer shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit and Bankers’ Acceptances issued by it and outstanding, and all Bankers’
Acceptances issuable under any Acceptance Credits outstanding, as of the
effective date of its resignation as L/C Issuer and all L/C-BA Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the applicable L/C Issuer to effectively assume the obligations
of such L/C Issuer with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a

NYI- 4560366v11108



--------------------------------------------------------------------------------




nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense,

NYI- 4560366v11109



--------------------------------------------------------------------------------




fee, or premium rather than interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to satisfaction of the conditions set forth in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), (ii)
any Lender (a “Non-Consenting Lender”) does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires the
consent of such Lender, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

NYI- 4560366v11110



--------------------------------------------------------------------------------




(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C-BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document, the proposed replacement Lender consents to
the proposed amendment, waiver, consent or release; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C-BA Obligations pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL

NYI- 4560366v11111



--------------------------------------------------------------------------------




COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE OR EMAIL) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other

NYI- 4560366v11112



--------------------------------------------------------------------------------




Loan Documents; (ii) (A) each of the Administrative Agent and the Lenders is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) the Administrative Agent has no any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
the Administrative Agent has no obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it or its Affiliates may
have against the Administrative Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due

NYI- 4560366v11113



--------------------------------------------------------------------------------




to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).


[Signature Page Follows.]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
SUNEDISON, INC., as the Borrower


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP & CFO




DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer and as a Lender


By: /s/ Everardus J. Rozing
Name: Everardus J. Rozing
Title: Vice President


By: /s/ Christine LaMonaca
Name: Christine LaMonaca
Title: Assistant Vice President
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent


By: /s/ Everardus J. Rozing
Name: Everardus J. Rozing
Title: Vice President


By: /s/ Christine LaMonaca
Name: Christine LaMonaca
Title: Assistant Vice President




Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Amount of Commitment
Percentage
DEUTSCHE BANK AG NEW YORK BRANCH
$320,000,000
100%
Total
$320,000,000
100%



Schedule 6.17
POST-CLOSING OBLIGATIONS
1.
The Borrower shall deliver (or cause to be delivered) to the Administrative
Agent on or before January 15, 2014, certificates representing Pledged Equity
Interests of the Subsidiaries identified on Annex I, accompanied by undated
stock powers executed in blank to the extent certificated and required by the
Loan Documents. In the event the Borrower becomes aware of any other Pledged
Equity Interests that have not been delivered to the Administrative Agent but
are required under the Loan Documents to be delivered to the Administrative
Agent, the Borrower shall promptly notify the Administrative Agent and shall
deliver to the Administrative any certificates evidencing such Pledged Equity
Interests accompanied by undated stock powers executed in blank within 30 days
of the Borrower’s knowledge thereof.

2.
The Borrower shall deliver (or cause to be delivered) to the Administrative
Agent on or before January 15, 2014, duly executed control agreements with
respect to each deposit account and securities account of any Grantor to the
extent required by the Loan Documents.

3.
The Borrower shall deliver (or cause to be delivered) to the Administrative
Agent on or before January 15, 2014, all Instruments or Tangible Chattel Paper
of any Grantor identified on Annex II, accompanied by undated endorsements
executed in blank, to the extent required by the Loan Documents. In the event
the Borrower becomes aware of any other Instruments or Tangible Chattel Paper
that have not been delivered to the Administrative Agent but are required under
the Loan Documents to be delivered to the Administrative Agent, the Borrower
shall promptly notify the Administrative Agent and shall deliver to the
Administrative such Instruments or Tangible Chattel Paper, accompanied by
undated endorsements executed in blank within 30 days of the Borrower’s
knowledge thereof.

4.
The Borrower shall deliver (or cause to be delivered) to the Administrative
Agent on or before January 15, 2014, duly executed Patent Security Agreements,
Trademark Security Agreements and Copyright Security Agreements in appropriate
form for recordation and filing with the applicable filing authorities.

5.
The Borrower shall have delivered (or caused to be delivered) to the
Administrative Agent:

a.
In respect of the real property interests of MEMC Pasadena, Inc. (“MEMC
Pasadena”), located at 3000 N. South Street, Pasadena, Texas, (i) on or before
January 15, 2014, (x) delivery of a duly executed Mortgage and the satisfaction
of each other condition set forth in clauses (A) through (D) and (F) of Section
4.01(b)(ii) and (y) a duly executed consent agreement, in form and substance
satisfactory to the Lenders, among MEMC Pasadena, Albemarle Corporation (or any
successor entity or assignee thereof) and the Administrative Agent in respect of
the Ground Lease Agreement, dated July 31, 1995, between MEMC Pasadena, as
lessee, and Albermarle Corporation, as lessor, as amended, supplemented or
otherwise modified and (ii) on or before February 28, 2014, satisfaction of the
condition set forth in clause (E) of Section 4.01(b)(ii);

b.
In respect of the real property interests of the Borrower located at 6416 South
Highway 75, Sherman, Texas, (i) on or before January 30, 2014, delivery of a
duly executed Mortgage and the satisfaction of each other condition set forth in
clauses (A) through (D) and (F) of Section 4.01(b)(ii) and (ii) on or before
February 28, 2014, satisfaction of the condition set forth in clause (E) of
Section 4.01(b)(ii); and

c.
In respect of the real property interests of the Borrower located at 501 Pearl
Drive, St. Peters, Missouri, (i) on or before January 30, 2014, delivery of a
duly executed Mortgage and the satisfaction of each other condition set forth in
clauses (A) through (D) and (F) of Section 4.01(b)(ii) and (ii) on or before
February 28, 2014, satisfaction of the condition set forth in clause (E) of
Section 4.01(b)(ii).

6.
The Borrower shall deliver to the Administrative Agent on or before January 15,
2014, a copy of a good standing certificate for Solaicx from the Secretary of
State of the State of California as of a recent date.





Schedule 10.02
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES


If to the Administrative Agent:


Deutsche Bank AG New York Branch
60 Wall Street, 31st Floor, MSNYC60-3118
New York, New York 10005
Attention: Everardus J. Rozing, Operations Manager, Global Business Services
Telephone: 212-250-1014
Facsimile: 212-797-0403


with a copy to:


Deutsche Bank AG New York Branch
c/o Deutsche Bank Trust Company Americas
60 Wall Street, 16th Floor
Mail Stop: NYC60-1630
New York, New York 10005
Attention: Project Finance / SunEdison
Facsimile: 732-578-4636




If to the L/C Issuer:


Deutsche Bank AG New York Branch
c/o Deutsche Bank Trust Company Americas
60 Wall Street, 31st Floor, MSNYC60-3118
New York, New York 10005
Attention: Everardus J. Rozing, Vice President, Standby Letter of Credit Unit
Telephone: 212-250-1014
Facsimile: 212-797-0403




If to the Borrower:


SunEdison, Inc.
501 Pearl Drive, P.O. Box 8
St. Peters, MO 63376
Attention: Treasurer
Telephone: (636) 474-5000
Telecopier: (866) 773-0791
Email: PMorris@sunedison.com


with a copy to:


SunEdison, Inc.
501 Pearl Drive, P.O. Box 8
St. Peters, MO 63376
Attention: General Counsel
Telephone: (636) 474-5000
Telecopier: (866) 773-0793
Email: MTruong@sunedison.com


EXHIBIT A
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
Deutsche Bank AG New York Branch or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of December 20, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among SunEdison, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent and Deutsche Bank AG New York Branch,
as L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times, as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Committed Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
This Note is the Note referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
SUNEDISON, INC.




By:    _________________________________
Name:_______________________________    
Title:________________________________    








EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:________,
To:    Deutsche Bank AG New York Branch, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 20,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among SunEdison, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as and L/C Issuer and Deutsche Bank AG New York Branch, as
Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.
The Borrower has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]
2.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
4.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
5.    The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in clauses (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
6.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of [__], 201[__].
SUNEDISON, INC.
By:    __________________________________
Name:________________________________     
Title:_________________________________    


For the Quarter/Year ended _____________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 7.11 (a) – Consolidated Leverage Ratio.
 
A. Consolidated Funded Indebtedness at Statement Date:
$   
B. Consolidated EBITDA for Subject Period from Schedule 2:
$   
C. Consolidated Leverage Ratio (Line II.A - Line II.B):
   to 1
Maximum permitted: 3.50 to 1.00
 
II. Section 7.11(b) – Minimum Liquidity Amount.
 
A. Unrestricted cash:
$   
B. Unrestricted Cash Equivalents:
$   
C. Certain Investments redeemable for cash
$   
D. Liquidity Amount (Line II.A + II.B + II.C):
$   
Minimum required: $400,000,000
 

 




For the Quarter/Year ended ______________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 0000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Credit Agreement)
Consolidated
EBITDA
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Twelve Months Ended
Consolidated Net Income from Schedule 3
 
 
 
 
 
+provision for taxes based on income or profits
 
 
 
 
 
+consolidated interest expense
 
 
 
 
 
+capitalized consolidated interest expense
 
 
 
 
 
+interest on Indebtedness that is guaranteed or secured
 
 
 
 
 
+all dividends times 1/(1-combined federal, state and local statutory tax rate)
 
 
 
 
 
+foreign currency translation losses
 
 
 
 
 
+restructuring charges
 
 
 
 
 
+depreciation expense
 
 
 
 
 
+amortization expense
 
 
 
 
 
+other non-cash charges and expenses
 
 
 
 
 
-foreign currency translation gains
 
 
 
 
 
-non-cash income
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 



Each component of the calculation of Consolidated EBITDA shall be determined for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
Notwithstanding anything to the contrary contained in the Credit Agreement, the
Consolidated EBITDA for any period of measurement thereof shall (x) include the
appropriate financial items for any Person or business unit that has been
acquired by the Borrower or any of its Subsidiaries for any portion of such
period prior to the date of such acquisition, and (y) exclude the appropriate
financial items for any Person or business that has been Disposed of by the
Borrower or any of its Subsidiaries, for the portion of such period prior to the
date of Disposition.




EXHIBIT C
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and
Bankers’ Acceptances included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
1.    Assignor:
 
2.    Assignee:       
      
   [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]]
3.    Borrower:  SunEdison, Inc.
4.    Administrative Agent: Deutsche Bank AG New York Branch, as the
administrative agent under the Credit Agreement
5.    Credit Agreement: Credit Agreement, dated as of December 20, 2013, among
SunEdison, Inc., the Lenders from time to time party thereto, and Deutsche Bank
AG New York Branch, as Administrative Agent and Deutsche Bank AG New York
Branch, as L/C Issuer. 

6.    
7.    Assigned Interest[s]:



Assignor
Assignee
Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment
CUSIP Number
 
 
$   
$   
   %
 
 
 
$   
$   
   %
 
 
 
$   
$   
   %
 



8.
[Trade Date: _______]

Effective Date: [_____________] [__], 201[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[______]




By:_____________________    
Title:____________________




ASSIGNEE


[NAME OF ASSIGNEE]


By:______________________    
Title:_____________________




 [Consented to and] Accepted:
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
 
By:      
Title:________________________


 
By:      
Title:________________________


 
[Consented to:]
 
SUNEDISON, INC.
 
By:      
Title:________________________
 
 





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
A.    Representations and Warranties.
1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06 of the Credit Agreement
(subject to such consents, if any, as may be required under such Section of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
B.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
C.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed to any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







NYI- 4560366v11114

